Exhibit 10.41

















































Prepared by, and after recording return to:

John P. Machen, Esquire
DLA Piper US LLP
6225 Smith Avenue
Baltimore, Maryland 21209-3600


 DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING

 CONSOLIDATED CAPITAL GROWTH FUND,
Borrower,

 having an office at
4582 South Ulster Parkway, Suite 1100
Denver, Colorado 80237

 to

 JOHN P. MACHEN,
Trustee
for the benefit of
TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY,

 an Iowa corporation,
Lender,

 having an office c/o AEGON USA Realty Advisors, Inc.
4333 Edgewood Road, N.E.
Cedar Rapids, Iowa 52499-5443

 Loan Amount:  $15,700,000.00
Premises:  The Lakes, 6615 The Lakes Drive, Wake County, Raleigh, North Carolina




 




Deed of Trust, Security Agreement and Fixture Filing

This Deed of Trust, Security Agreement and Fixture Filing (this “Deed of Trust”)
is made and given as of the 21st day of September, 2007 (the “Effective Date”) ,
by CONSOLIDATED CAPITAL GROWTH FUND, as Borrower, a California limited
partnership, whose address is 4582 South Ulster Parkway, Suite 1100, Denver,
Colorado 80237 (the “Borrower”), to JOHN P. MACHEN, as Trustee, whose address is
c/o DLA Piper US LLP, 6225 Smith Avenue, Baltimore, MD 21209 (the “Trustee”),
for the benefit of TRANSAMERICA OCCIDENTAL LIFE INSURANCE COMPANY, as
Beneficiary, an Iowa corporation having an office c/o AEGON USA Realty Advisors,
Inc., 4333 Edgewood Road, N.E., Cedar Rapids, Iowa 52499-5443 (the “Lender”).
The definitions of capitalized terms used in this Deed of Trust may be found
either in Section 3 below, or through the cross-references provided in that
Section.

1.

RECITALS

A.

Under the terms of a certain Secured Real Estate Credit Facility Agreement dated
September 11, 2007 (the “Facility Agreement”), AEGON USA Realty Advisors, Inc.
(“AEGON”), as agent for affiliated lenders agreed to fund a series of loans to
affiliates of the Carveout Obligor.

B.

Under the terms of the Facility Agreement and a Second Revised Loan
Application/Commitment dated September 12, 2007 (the “Commitment”), AEGON , as
agent for the Lender, agreed to fund a loan in the principal amount of
$15,700,000 (the “Loan”).

C.

The Lender has funded the Loan in the principal amount of $15,700,000 in
accordance with the Commitment and the Facility Agreement, and to evidence the
Loan, the Borrower has executed and delivered to the Lender a certain Secured
Promissory Note, of even date, in the amount of $15,700,000, with a maturity and
final payment date of October 1, 2010.

D.

The Commitment requires and the Facility Agreement require that the Loan be
secured by all of the Borrower’s existing and after-acquired interest in certain
real property and by certain tangible and intangible personal property.

2.

GRANTING CLAUSE

To secure the repayment of the Indebtedness, any increases, modifications,
renewals or extensions of the Indebtedness, and any substitutions for the
Indebtedness, as well as the performance of the Borrower’s other Obligations,
and in consideration of the sum of ten dollars ($10.00) and other valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Borrower grants, bargains, warrants, conveys, alienates, releases, assigns, sets
over and confirms to the Trustee, in trust with the POWER OF SALE for the
benefit of the Lender and to his successors and assigns forever, all of the
Borrower’s existing and after acquired interests in the Real Property, TO HAVE
AND TO HOLD the Real Property and all parts, rights, members and appurtenances
thereof, to the use, benefit and behalf of the Lender and its successors and
assigns, IN FEE SIMPLE forever.





 




3.

DEFINED TERMS

The following defined terms are used in this Deed of Trust. For ease of
reference, terms relating primarily to the Security Agreement are defined in
Subsection 22.1.

“Absolute Assignment of Leases and Rents” means the Loan Document bearing this
heading.

an “Affiliate” of any person means any entity controlled by, or under common
control with, that person.

“Appurtenances” means all rights, estates, titles, interests, privileges,
easements, tenements, hereditaments, titles, royalties, reversions, remainders
and other interests, whether presently held by the Borrower or acquired in the
future, that may be conveyed as interests in the Land under the laws of North
Carolina. Appurtenances include the Easements and the Assigned Rights.

“Assigned Rights” means all of the Borrower’s rights, easements, privileges,
tenements, hereditaments, contracts, claims, licenses or other interests,
whether presently existing or arising in the future. The Assigned Rights include
all of the Borrower’s rights in and to:

(i)

any greater estate in the Real Property;

(ii)

insurance policies required to be carried hereunder, including the right to
negotiate claims and to receive Insurance Proceeds and unearned insurance
premiums (except as expressly provided in Subsection 8.1);

(iii)

Condemnation Proceeds;

(iv)

licenses and agreements permitting the use of sources of groundwater or water
utilities, septic leach fields, railroad sidings, sewer lines, means of ingress
and egress;

(v)

drainage over other property;

(vi)

air space above the Land;

(vii)

mineral rights;

(viii)

party walls;

(ix)

vaults and their usage;

(x)

franchises;

(xi)

commercial tort claims that arise during the Loan term in respect of damages to
the Real Property or to its operations, in respect of any impairment to the
value of the Real Property, or in respect of the collection of any Rents;

(xii)

construction contracts;

(xiii)

roof and equipment guarantees and warranties;

(xiv)

building and development licenses and permits;

(xv)

tax credits or other governmental entitlements, credits or rights, whether or
not vested;

(xvi)

licenses and applications (whether or not yet approved or issued);

(xvii)

rights under management and service contracts;

(xviii)

leases of Fixtures; and





 




(xix)

trade names, trademarks, trade styles, service marks, and copyrights that are
directly related to the property and reasonably necessary for operation of the
Property or the principal manner with which the Improvements are identified, and
agreements with architects, environmental consultants, property tax consultants,
engineers, and any other third party contractors whose services benefit the Real
Property.

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as amended, 11 U.S.C.
Sections 101 et seq., and the regulations promulgated pursuant to those
statutes.

“Business Day” means any day when state and federal banks are open for business
in Cedar Rapids, Iowa.

“Carveout Guarantee and Indemnity” means that certain “Carveout Guarantee and
Indemnity Agreement” entered into by the Carveout Obligor on the date of this
Deed of Trust, together with all substitutions, modifications, and amendments.

“Carveout Obligations” means those obligations described in Section 21.

“Carveout Obligor” means AIMCO Properties, L.P.. Any other person who expressly
assumes liability for the Carveout Obligations during the term of the Loan shall
become a “Carveout Obligor” for purposes of this Deed of Trust.

“Carveouts” means those matters from which Carveout Obligations may arise, which
are described in Section 21.

“Condemnation Proceeds” means all money or other property that has been, or is
in the future, awarded or agreed to be paid or given in connection with any
taking by eminent domain of all or any part of the Real Property (including a
taking through the vacation of any street dedication or through a change of
grade of such a street), either permanent or temporary, or in connection with
any purchase in lieu of such a taking, or as a part of any related settlement,
except for the right to condemnation proceeds awarded to the tenant in a
separate proceeding in respect of the lost value of the tenant’s leasehold
interest, provided that the award does not reduce, directly or indirectly, the
award to the owner of the Real Property.

“Curable Non-Monetary Default” means any of the acts, omissions, or
circumstances specified in Subsection 10.3 below.

“Default” means any of the acts, omissions, or circumstances specified in
Section 10 below.

“Default Rate” means the rate of interest specified as the “Default Rate” in the
Note.

“Development Agreements” means all development, utility or similar agreements
included in the Permitted Encumbrances.

“Easements” means the Borrower’s existing and future interests in and to the
declarations, easements, covenants, and restrictions appurtenant to the Land.

“Environmental Indemnity Agreement” means the Loan Document bearing that
heading, together with all substitutions, modifications, and amendments.





 




“Environmental Laws” means all present and future laws, statutes, ordinances,
rules, regulations, orders, guidelines, rulings, decrees, notices and
determinations of any Governmental Authority to the extent that they pertain to:
(A) the protection of health against environmental hazards; (B) the protection
of the environment, including air, soils, wetlands, and surface and underground
water, from contamination by any substance that may have any adverse health
effect on humans, livestock, fish, wildlife, or plant life, or which may disturb
an ecosystem; (C) underground storage tank regulation or removal; (D) wildlife
conservation; (E) protection or regulation of natural resources; (F) the
protection of wetlands; (G) management, regulation and disposal of solid and
hazardous wastes; (H) radioactive materials; (I) biologically hazardous
materials; (J) indoor air quality; or (K) the manufacture, possession, presence,
use, generation, storage, transportation, treatment, release, emission,
discharge, disposal, abatement, cleanup, removal, remediation or handling of any
Hazardous Substances. “Environmental Laws” include the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended by the
Superfund Amendments and Reauthorization Act of 1986, 42 U.S.C. §9601 et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., the Federal
Water Pollution Control Act, as amended by the Clean Water Act, 33 U.S.C. §1251
et seq., the Clean Air Act, 42 U.S.C. §7401 et seq., the Toxic Substances
Control Act, 15 U.S.C. §2601 et seq., all similar state statutes and local
ordinances, and all regulations promulgated under any of those statutes, and all
administrative and judicial actions respecting such legislation, all as amended
from time to time.

“ESA” means the written environmental site assessment of the Real Property
obtained under the terms of the Commitment.

“Escrow Expenses” means those expenses in respect of real and personal property
taxes and assessments, Insurance Premiums and such other Impositions as the
Lender pays from time to time directly from the Escrow Fund using monies
accumulated through the collection of Monthly Escrow Payments.

“Escrow Fund” means the funds deposited by Borrower with the Lender pursuant to
Section 9 hereof, as reflected in the accounting entry maintained on the books
of the Lender as funds available for the payment of Escrow Expenses under the
terms of this Deed of Trust.

“Facility Agreement” means that certain Facility Agreement dated September11,
2007, entered into by and between AEGON and AIMCO Properties, L.P. (“AIMCO”),
under which the AIMCO has the right, subject to certain conditions, to borrower
up to Two Hundred Million Dollars ($200,000,000.00) in loans secured by
stabilized multifamily properties from AEGON’s affiliated lenders.

“Fixtures” means all materials, supplies, equipment, apparatus and other items
now or hereafter attached to or installed on the Land and Improvements in a
manner that causes them to become fixtures under the laws of North Carolina,
including all built-in or attached furniture or appliances, elevators,
escalators, heating, ventilating and air conditioning system components,
emergency electrical generators and related fuel storage or delivery systems,
septic system components, storm windows, doors, electrical equipment, plumbing,
water conditioning, lighting, cleaning, snow removal, lawn, landscaping,
irrigation, security, incinerating, fire-fighting, sprinkler or other fire
safety equipment, bridge cranes or other installed materials handling equipment,
satellite dishes or other telecommunication equipment, built-in video
conferencing equipment, sound systems or other audiovisual equipment, and cable
television distribution systems. Fixtures do not include trade fixtures, office
furniture and office equipment owned by a tenant who is unrelated to the
Borrower, provided such items may be detached and removed by the tenant without
damage to the Real Property, other than incidental damage that the tenant is
obligated to repair under the terms of its Lease. Fixtures expressly include
HVAC, mechanical, security and similar systems of general utility for the
operation of the Improvements as leasable commercial real property.

“Governmental Authority” means any political entity with the legal authority to
impose any requirement on the Property, including the governments of the United
States, the State of North Carolina, Wake County, the City of Raleigh, and any
other entity with jurisdiction to decide, regulate, or affect the ownership,
construction, use, occupancy, possession, operation, maintenance, alteration,
repair, demolition or reconstruction of any portion or element of the Real
Property.

“Hazardous Substance” means any substance the release of or the exposure to
which is prohibited, limited or regulated by any Environmental Law, or which
poses a hazard to human health because of its toxicity, including: (A) any
“oil,” as defined by the Federal Water Pollution Control Act and regulations
promulgated thereunder (including crude oil or any fraction of crude oil), (B)
any radioactive substance and (C) Stachybotrys chartarum or other molds.
However, the term “Hazardous Substance” includes neither (A) a substance used in
the cleaning and maintenance of the Real Property, if the quantity, storage and
manner of its use are customary, prudent, and do not violate applicable law, nor
(B) automotive motor oil in immaterial quantities, if leaked from vehicles in
the ordinary course of the operation of the Real Property and cleaned up in
accordance with reasonable property management procedures and in a manner that
violates no applicable law.

“Impositions” means all real and personal property taxes levied against the
Property; general or special assessments; ground rent; water, gas, sewer, vault,
electric or other utility charges; common area charges; owners’ association dues
or fees; fees for any easement, license or agreement maintained for the benefit
of the Property; and any and all other taxes, levies, user fees, claims, charges
and assessments whatsoever that at any time may be assessed, levied or imposed
on the Property or upon its ownership, use, occupancy or enjoyment, and any
related costs, interest or penalties. In addition, “Impositions” include all
documentary, stamp or intangible personal property taxes that may become due in
connection with the Indebtedness, including Indebtedness in respect of any
future advance made by the Lender to the Borrower, or that are imposed on any of
the Loan Documents.

“Improvements” means, to the extent of the Borrower’s existing and future
interest, all buildings and improvements of any kind erected or placed on the
Land now or in the future, including the Fixtures, together with all appurtenant
rights, privileges, Easements, tenements, hereditaments, titles, reversions,
remainders and other interests.

“Indebtedness” means all sums that are owed or become due pursuant to the terms
of the Note, this Deed of Trust, or any of the other Loan Documents or any other
writing executed by the Borrower relating to the Loan, including scheduled
principal payments, scheduled interest payments, default interest, late charges,
prepayment premiums, accelerated or matured principal balances, advances,
collection costs (including reasonable attorneys’ fees), reasonable attorneys’
fees and costs in enforcing or protecting the Note, the Deed of Trust, or any of
the other Loan Documents in any probate, bankruptcy or other proceeding,
receivership costs, fees and costs of the Trustee and all other financial
obligations of the Borrower incurred in connection with the Loan transaction,
provided, however, that this Deed of Trust shall not secure any Loan Document or
any particular person’s liabilities or obligations under any Loan Document to
the extent that such Loan Document expressly states that it or such particular
person's liabilities or obligations are unsecured by this Deed of Trust.
Indebtedness shall also include any obligations under agreements executed and
delivered by Borrower which specifically provide that such obligations are
secured by this Deed of Trust.

“Insurance Premiums” means all premiums or other charges required to maintain in
force any and all insurance policies that this Deed of Trust requires that the
Borrower maintain.

“Insurance Proceeds" means (A) all proceeds of all insurance now or hereafter
carried by or payable to the Borrower with respect to the Real Property,
including with respect to the interruption of rents or income derived from the
Property, all unearned insurance premiums and all related claims or demands, and
(B) all Proceeds (as defined in Subsection 22.1).

“Key Principal” means Apartment Investment and Management Company.

“Land” means that certain tract of land located in Raleigh, Wake County County,
North Carolina, which is described on the attached Exhibit A, together with the
Appurtenances.

“Leases” means all leases, subleases, licenses, concessions, extensions,
renewals and other agreements (whether written or oral, and whether presently
effective or made in the future) through which the Borrower grants any
possessory interest in and to, or any right to occupy or use, all or any part of
the Real Property, and any related guaranties.

“Legal Control” means the power, either directly or indirectly, to exercise the
authority of the owner of the Real Property, either as or through the majority
shareholder of the common stock of a corporation, the sole or managing general
partner of a limited partnership, the managing general partner of a general
partnership, or the sole manager of a limited liability company, provided the
person or entity exercising such authority cannot be divested of such authority
without its consent, either directly or indirectly, except for cause.

“Legal Requirements” means all laws, statutes, rules, regulations, ordinances,
judicial decisions, administrative decisions, building permits, development
permits, certificates of occupancy, or other requirements of any Governmental
Authority.

“Loan Documents” means all documents evidencing the Loan or delivered in
connection with the Loan, whether entered into at the closing of the Loan or in
the future, including, without limitation, the Note, this Mortgage, the Absolute
Assignment of Leases and Rents, the Carveout Guarantee and Indemnity, and the
Environmental Indemnity Agreement.

“Maximum Permitted Rate” means the highest rate of interest permitted to be paid
or collected by applicable law with respect to the Loan.





 




“Monthly Escrow Payment” means the sum of the Monthly Imposition Requirement,
the Monthly Insurance Premium Requirement, and the Monthly Reserve Requirement.

“Monthly Imposition Requirement” means one-twelfth (1/12th) of the annual amount
that the Lender estimates will be required to permit the timely payment by the
Lender of those Impositions that the Lender elects, from time to time, to
include in the calculation of the Monthly Imposition Requirement. Such
Impositions shall include real and personal property taxes and may include, at
the Lender’s sole and absolute discretion, any Impositions that the Borrower has
failed to pay on a timely basis during the term of the Loan. The Lender shall
base its estimate on the most recent information supplied by the Borrower
concerning future Impositions. If the Borrower fails to supply such information
or if it is unavailable at the time of estimation, the Lender shall estimate
future Impositions using historical information and an annual inflation factor
equal to the lesser of five percent (5%) and the maximum inflation factor
permitted by law.

“Monthly Insurance Premium Requirement” means one-twelfth (1/12th) of the annual
amount that the Lender estimates (based on available historical data and using,
if future Insurance Premiums are as yet undeterminable, a five percent (5%)
inflation factor) will be required to permit the timely payment of the Insurance
Premiums by the Lender.

“Monthly Reserve Requirement” means the monthly payment amount which the Lender
estimates will result, over the subsequent twelve (12) months, in the
accumulation of a surplus in the Escrow Fund equal to the sum of the Monthly
Imposition Requirement and the Monthly Insurance Premium Requirement.

“Note” means the promissory note dated of even date herewith to evidence the
Indebtedness in the original principal amount of $15,700,000, together with all
extensions, renewals and modifications.

“Notice” means a notice given in accordance with the provisions of Subsection
26.13.

“Obligations” means all of the obligations required to be performed under the
terms and conditions of any of the Loan Documents by any Obligor, except for
obligations that are expressly stated to be unsecured under the terms of another
Loan Document.

“Obligor” means the Borrower, the Carveout Obligor, or any other Person that is
liable under the Loan Documents for the payment of any portion of the
Indebtedness, or the performance of any other obligation required to be
performed under the terms and conditions of any of the Loan Documents, under any
circumstances.

“Participations” means participation interests in the Loan Documents granted by
the Lender.

“Permitted Control Group Member” shall mean any member of a group comprised of
Apartment Investment and Management Company and trusts for the benefit of any of
the foregoing persons.

“Permitted Encumbrances” means (A) the lien of taxes and assessments not yet due
and payable and (B) those matters of public record listed as special exceptions
in the Lender's title insurance policy insuring the priority of this Deed of
Trust.





 




“Permitted Transfer” means a transfer specifically described in Section 14 as
permitted.

“Person” means any individual, corporation, limited liability company,
partnership, trust, unincorporated association, government, governmental
authority or other entity.

“Property” means the Real Property and the Leases, Rents and Personal Property
(as defined in Subsection 22.1 below).

“Qualified Property Manager” means either (A) a financially sound, professional
property management company, experienced in managing properties similar in type
and quality to the Real Property, and which is one of the top three
institutional property management companies in the real estate market where the
Real Property is located, based on the number of units under its management or
(B) another property management company approved in writing by the Lender.

“Rating Agencies” means one or more credit rating agencies approved by Lender.

“Real Property” means the Land and the Improvements.

“REIT” means Apartment Investment and Management Company, a Maryland
corporation.

“Rents” means all rents, income, receipts, issues and profits and other benefits
paid or payable for using, leasing, licensing, possessing, operating from or in,
residing in, selling, mining, extracting minerals from, or otherwise enjoying
the Real Property, whether presently existing or arising in the future, to which
the Borrower may now or hereafter become entitled or may demand or claim from
the commencement of the Loan term through the time of the satisfaction of all of
the Obligations, including security deposits, amounts drawn under letters of
credit securing tenant obligations, minimum rents, additional rents, common area
maintenance charges, parking revenues, deficiency rents, termination payments,
space contraction payments, damages following default under a Lease, premiums
payable by tenants upon their exercise of cancellation privileges, proceeds from
lease guarantees, proceeds payable under any policy of insurance covering loss
of rents resulting from untenantability caused by destruction or damage to the
Real Property, all rights and claims of any kind which the Borrower has or may
in the future have against the tenants under the Leases, lease guarantors, or
any subtenants or other occupants of the Real Property, all proceeds of any sale
of the Real Property in violation of the Loan Documents, any future award
granted the Borrower in any court proceeding involving any such tenant in any
bankruptcy, insolvency, or reorganization proceedings in any state or federal
court, and any and all payments made by any such tenant in lieu of rent.

“Restoration” means (A) in the case of a casualty resulting in damage to or the
destruction of the Improvements, the repair or rebuilding of the Improvements to
their a condition that is at least equivalent to that as of the Effective Date,
or (B) in the case of the condemnation of a portion of the Real Property, the
completion of such work as may be necessary in order to remedy the effects of
the condemnation so that the value and income-generating characteristics of the
Real Property are restored.





 




“Securities” means mortgage pass-through certificates or other securities
evidencing a beneficial interest in the Loan, issued in a rated or unrated
public offering or private placement.

“Securitization” means the issuance of Securities.

4.

TITLE

The Borrower represents to and covenants with the Lender and with its successors
and assigns that, at the point in time of the grant of the lien created by this
Deed of Trust, the Borrower is well seized of good and indefeasible title to the
Real Property, in fee simple absolute, subject to no lien or encumbrance except
the Permitted Encumbrances. The Borrower warrants this estate and title to the
Lender and to its successors and assigns forever, against all lawful claims and
demands of all persons. The Borrower shall maintain mortgagee title insurance
issued by a solvent carrier, covering the Real Property in an amount at least
equal to the amount of the Loan’s original principal balance. This Deed of Trust
is and shall remain a valid and enforceable first lien on the Real Property, and
if the validity or enforceability of this first lien is attacked by appropriate
proceedings, the Borrower shall diligently and continuously defend it through
appropriate proceedings. Should the Borrower fail to do so, the Lender may at
the Borrower’s expense take all necessary action, including the engagement and
compensation of legal counsel, the prosecution or defense of litigation, and the
compromise or discharge of claims. The Borrower shall defend, indemnify and hold
the Lender harmless in any suit or proceeding brought to challenge or attack the
validity, enforceability or priority of the lien granted by this Deed of Trust.
If a prior construction, mechanics’ or materialmen’s lien on the Real Property
arises by operation of statute during any construction or repair of the
Improvements, the Borrower shall either cause the lien to be discharged by
paying when due any amounts owed to such persons, or shall comply with Section
12 of this Deed of Trust.

5.

REPRESENTATIONS OF THE BORROWER

The Borrower represents to the Lender as follows:  

5.1

LEGAL CONTROL

The Borrower and the Property are under the Legal Control of one or more
Permitted Control Group Members.

5.2

FORMATION, EXISTENCE, GOOD STANDING

The Borrower is a limited partnership duly organized, validly existing and in
good standing under the laws of California and has obtained all licenses and
permits and filed all statements of fictitious name and registrations necessary
for the lawful operation of its business in California.

5.3

QUALIFICATION TO DO BUSINESS

The Borrower is qualified to do business as a foreign limited partnership under
the laws of North Carolina and has obtained all licenses and permits and filed
all statements of fictitious name and registrations necessary for the lawful
operation of its business in North Carolina.

5.4

POWER AND AUTHORITY

The Borrower has full power and authority to carry on limited partnership
business as presently conducted, to own the Property, to execute and deliver the
Loan Documents, and to perform limited partnership Obligations.

5.5

ANTI-TERRORISM REGULATIONS

No Borrower, Borrower Affiliate, or, to the Borrower’s actual knowledge,
shareholder of the REIT or limited partner of the Carveout Obligor, is either a
“Specially Designated National” or a “Blocked Person” as those terms are defined
in the Office of Foreign Asset Control Regulations (31 CFR Section 500 et seq.).

5.6

DUE AUTHORIZATION

The Loan transaction and the performance of all of the Borrower’s Obligations
have been duly authorized by all requisite partnership action, and each
individual executing any Loan Document on behalf of the Borrower has been duly
authorized to do so.

5.7

NO DEFAULT OR VIOLATIONS

To the best of the Borrower’s knowledge, the execution and performance of the
Borrower’s Obligations will not result in any breach of, or constitute a default
under, any contract, agreement, document or other instrument to which the
Borrower is a party or by which the Borrower may be bound or affected, and to
the best of the Borrower’s knowledge do not and will not violate or contravene
any law to which the Borrower is subject; nor to the best of the Borrower’s
knowledge do any such other instruments impose or contemplate any obligations
which are or will be inconsistent with the Loan Documents.

5.8

NO FURTHER APPROVALS OR ACTIONS REQUIRED

To the best of the Borrower’s knowledge, no approval by, authorization of, or
filing with any federal, state or municipal or other governmental commission,
board or agency or other governmental authority is necessary in connection with
the authorization, execution and delivery of the Loan Documents by the Borrower.

5.9

DUE EXECUTION AND DELIVERY

Each of the Loan Documents to which the Borrower is a party has been duly
executed and delivered on behalf of the Borrower.

5.10

LEGAL, VALID, BINDING AND ENFORCEABLE

Each of the Loan Documents to which the Borrower is a party constitutes the
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms.





 




5.11

ACCURATE FINANCIAL INFORMATION

To the best of the Borrower’s knowledge, all financial information furnished by
the Borrower to the Lender in connection with the application for the Loan is
true, correct and complete in all material respects and does not omit to state
any fact or circumstance necessary to make the statements in them not
misleading, and there has been no material adverse change in the financial
condition of the Borrower since the date of such financial information.

5.12

COMPLIANCE WITH LEGAL REQUIREMENTS

All governmental approvals and licenses required for the conduct of the
Borrower’s business and for the maintenance and operation of the Real Property
in compliance with applicable law are in full force and effect, and the Real
Property is currently being operated in compliance with the Legal Requirements
in all material respects.

5.13

CONTRACTS AND FRANCHISES

To the best of the Borrower’s knowledge, all contracts and franchises necessary
for the conduct of the Borrower’s business and for the operation of the Real
Property in accordance with good commercial practice are in force.

5.14

NO CONDEMNATION PROCEEDING

As of the Effective Date of this Deed of Trust, the Borrower has no knowledge of
any present, pending or threatened condemnation proceeding or award affecting
the Real Property.

5.15

NO CASUALTY

As of the Effective Date of this Deed of Trust, no damage to the Real Property
by any fire or other casualty has occurred, other than damage that has been
completely repaired in accordance with good commercial practice and in
compliance with applicable law.

5.16

INDEPENDENCE OF THE REAL PROPERTY

The Real Property may be operated independently from other land and improvements
not included within or located on the Land, and it is not necessary to own or
control any property other than the Real Property in order to meet the
obligations of the landlord under any Lease, or in order to comply with the
Legal Requirements.

5.17

COMPLETE LOTS AND TAX PARCELS

The Land is comprised exclusively of tax parcels that are entirely included
within the Land, and, if the Land is subdivided, of subdivision lots that are
entirely included within the Land.

5.18

OWNERSHIP OF FIXTURES

The Borrower owns the Fixtures free of any encumbrances, including purchase
money security interests, rights of lessors, and rights of sellers under
conditional sales contracts or other financing arrangements.





 




5.19

COMMERCIAL PROPERTY

The Real Property is used as a multifamily apartment complex , and the Loan is
for commercial purposes and has not been made for personal, family or household
purposes.

5.20

PERFORMANCE UNDER DEVELOPMENT AGREEMENTS

To the best of the Borrower’s knowledge, all of the obligations of the owner of
the Real Property due under the Development Agreements have been fully, timely
and completely performed and such performance has been accepted by the related
governmental agency or utility company, and no Governmental Authority has
alleged that any default exists under any of the Development Agreements.

5.21

STATUS OF CERTAIN TITLE MATTERS

To the best of the Borrower’s knowledge, each of the Easements included within
the Appurtenances (a) is valid and in full force and effect and may not be
amended or terminated, except for cause, without the consent of the Borrower,
(b) has not been amended or supplemented, (c) requires no approval of the
Improvements that has not been obtained, (d) is free of defaults or alleged
defaults, (e) does not provide for any assessment against the Real Property that
has not been paid in full, and (f) has not been violated by the owner of the
Real Property or, to the best of the Borrower’s knowledge, by any tenant of the
Real Property.

5.22

NO PROHIBITED TRANSACTIONS

The Borrower represents to the Lender that either (a) the Borrower is not an
“employee benefit plan” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is subject to Title I of ERISA,
a “plan” within the meaning of Section 4975 of the Internal Revenue Code of
1986, as amended (the “Code”), or an entity that is deemed to hold “plan assets”
within the meaning of 29 C.F.R. §2510.3-101 of any such employee benefit plan or
(b) the entering into of the Loan Documents, the acceptance of the Loan by the
Borrower and the existence of the Loan will not result in a non-exempt
prohibited transaction under §406 of ERISA or Section 4975 of the Code. The
Borrower further warrants and covenants that the foregoing representation will
remain true during the term of the Loan.

6.

COVENANTS

6.1

GOOD STANDING

The Borrower shall remain in good standing as a limited partnership under the
laws of California and shall maintain in force all statements of fictitious name
and registrations necessary for the lawful operation of its business in
California during the term of the Loan.

6.2

QUALIFICATION TO DO BUSINESS

The Borrower shall remain qualified to do business as a foreign limited
partnership under the laws of North Carolina and shall maintain in force all
licenses and permits, filings and statements of fictitious name and
registrations necessary for the lawful operation of its business in North
Carolina.

6.3

NO DEFAULT OR VIOLATIONS

The Borrower shall not enter into any contract, agreement, document or other
instrument, if the performance of the Borrower's Obligations would result in any
breach of, or constitute a default under, any such contract, agreement, document
or other instrument, or if the contract, agreement, document or other instrument
would impose or contemplate any obligations the performance of which would
result in a Default under the Loan Documents or would be inconsistent with the
performance of the Borrower's Obligations.

6.4

PAYMENT AND PERFORMANCE

The Borrower shall pay the Indebtedness and perform all of its other
Obligations, as and when the Loan Documents require such payment and
performance.




6.5

PAYMENT OF IMPOSITIONS

The Borrower shall pay the Impositions on or before the last day on which they
may be paid without penalty or interest, and shall, within thirty (30) days,
furnish the Lender with a paid receipt or a cancelled check as evidence of
payment. If the Lender does not receive such evidence, the Lender may obtain it
directly. If it does so, the Lender will charge the Borrower an administrative
fee of $250 for securing the evidence of payment. The payment of this fee shall
be a demand obligation of the Borrower. The Borrower may meet the Imposition
payment requirements of this Subsection 6.5 by remitting the Monthly Escrow
Payments when due, by immediately providing Notice to the Lender of any new
Imposition or increased Imposition unknown to the Lender, and by paying to the
Lender on demand any amount required to increase the Escrow Fund to an amount
sufficient to permit the Lender to pay all Impositions from the Escrow Fund on
time. If the Borrower wishes to contest the validity or amount of an Imposition,
it may do so by complying with Section 12. If any new Legal Requirement (other
than a general tax on income or on interest payments) taxes the Deed of Trust so
that the yield on the Indebtedness would be reduced, and the Borrower may
lawfully pay the tax or reimburse the Lender for its payment, the Borrower shall
do so.

6.6

LEGAL CONTROL OF THE BORROWER

The Borrower shall remain under the Legal Control of one or more Permitted
Control Group Members during the term of the Loan.

6.7

MANAGEMENT OF THE REAL PROPERTY

The Real Property shall be managed at all times by the Key Principal, by a
property management company engaged by the Key Principal to manage the Real
Property, or by a Qualified Property Manager.





 




6.8

MAINTENANCE OF THE REAL PROPERTY

The Borrower shall not commit or permit any waste of the Real Property as a
physical or economic asset, and agrees to maintain in good repair the
Improvements, including structures, roofs, mechanical systems, parking lots or
garages, and other components of the Real Property that are necessary or
desirable for the use of the Real Property, or which the Borrower as landlord
under any Lease is required to maintain for the benefit of any tenant. In its
performance of this Obligation, the Borrower shall promptly and in a good and
workmanlike manner repair or restore, as required under Subsection 6.18, any
elements of the Improvements that are damaged or destroyed. The Borrower shall
also replace roofs, parking lots, mechanical systems, and other elements of the
Improvements requiring periodic replacement. The Borrower shall carry out such
replacements no less frequently than would a commercially reasonable owner
intending to maintain the maximum income-generating potential of the Real
Property over its reasonable economic life. The Borrower shall not, without the
prior written consent of the Lender, demolish, reconfigure, or materially alter
the structural elements of the Improvements, unless such an action is the
obligation of the Borrower under a Lease approved by Lender or for which the
Lender's approval is not required under the Absolute Assignment of Leases and
Rents. The Lender agrees that any request for its consent to such an action
shall be deemed given if the Lender does not respond within fifteen (15)
Business Days to any written request for such a consent, if the request is
accompanied by all materials required to permit the Lender to analyze the
proposed action. Any provision in this or any other Section of this Deed of
Trust or any of the other Loan Documents to the contrary notwithstanding, the
Borrower’s compliance with the terms and conditions of any written asset
management plan approved by the Lender in writing shall constitute the
Borrower’s compliance with its obligations under the Loan Documents to maintain,
repair and furnish any apartment units in the Improvements that are or become
vacant.  

6.9

USE OF THE REAL PROPERTY

The Borrower agrees that the Real Property may only be used as a residential
apartment complex and for no other purpose. The Real Property may not be
converted to a cooperative or condominium without Lender’s prior written
consent, which consent may be withheld in Lender's sole and absolute discretion.

6.10

LEGAL REQUIREMENTS

The Borrower shall maintain in full force and effect all governmental approvals
and licenses required for the conduct of the Borrower’s business and for the
maintenance and operation of the Real Property in compliance with applicable
law, and shall comply with all Legal Requirements relating to the Real Property
at all times.

6.11

CONTRACTS AND FRANCHISES

The Borrower shall maintain in force all contracts and franchises necessary for
the conduct of the Borrower’s business and for the operation of the Real
Property in accordance with good commercial practice.





 




6.12

COVENANTS REGARDING CERTAIN TITLE MATTERS

The Borrower shall promptly pay, perform and observe all of its obligations
under the Easements included within the Appurtenances or under reciprocal
easement agreements, operating agreements, declarations, and restrictive
covenants included in the Permitted Encumbrances, shall not modify or consent to
the termination of any of them without the prior written consent of the Lender,
shall promptly furnish the Lender with copies of all notices of default under
them, and shall cause all covenants and conditions under them and benefiting the
Real Property to be fully performed and observed.

6.13

INDEPENDENCE OF THE REAL PROPERTY

The Borrower shall maintain the independence of the Real Property from other
land and improvements not included within or located on the Land. In fulfilling
this covenant, the Borrower shall neither take any action which would make it
necessary to own or control any property other than the Real Property in order
to meet the obligations of the landlord under any Lease, or in order to comply
with the Legal Requirements, nor take any action which would cause any land or
improvements other than the Land and the Improvements to rely upon the Land or
the Improvements for those purposes.

6.14

COMPLETE LOTS AND TAX PARCELS

The Borrower shall take no action that would result in the inclusion of any
portion of the Land in a tax parcel or subdivision lot that is not entirely
included within the Land.

6.15

COMMERCIAL PROPERTY

The Real Property shall be used for commercial purposes as a multifamily
residential apartment complex and not by the Borrower  for residential,
personal, family or household purposes.

6.16

PERFORMANCE UNDER DEVELOPMENT AGREEMENTS

The Borrower shall fully, timely and completely perform all of the obligations
of the owner of the Real Property due under the Development Agreements and shall
cause no default under any of the Development Agreements.

6.17

STATUS OF CERTAIN TITLE MATTERS

The Borrower shall not take or fail to take any action with respect to the
Easements included within the Appurtenances or the reciprocal easement
agreements, operating agreements, declarations, and restrictive covenants
included in the Permitted Encumbrances if, as the result of such an action or
failure, the subject Easement or other title matter would (a) be rendered
invalid or without force or effect, (b) be amended or supplemented without the
consent of the Lender, (c) be placed in default or alleged default, (d) result
in any lien against the Real Property, or (e) give rise to any assessment
against the Real Property, unless immediately paid in full.





 




6.18

RESTORATION UPON CASUALTY OR CONDEMNATION

If a casualty or condemnation occurs, the Borrower shall promptly commence and
diligently complete the Restoration of the Real Property, provided the related
Insurance Proceeds or Condemnation Proceeds held by the Lender are available for
Restoration under the terms of Sections 8.3 and 8.4.

6.19

PERFORMANCE OF LANDLORD OBLIGATIONS; MANAGEMENT STANDARD

The Borrower shall perform its obligations as landlord under the Leases, shall
cause the Real Property to be professionally leased and managed in a manner that
is consistent with good commercial practices for institutional owners of
multifamily apartment projects (the “Management Standard”) and shall neither
take any action, nor fail to take any action, if the action or failure would be
inconsistent with the commercially reasonable management of the Real Property
for the purpose of enhancing its long-term performance and value. The Borrower
shall not, without the Lender’s written consent, extend, modify, declare a
default under, terminate, or enter into any Lease of the Real Property, except
as otherwise permitted under the Loan Documents.

6.20

FINANCIAL REPORTS AND OPERATING STATEMENTS

(a)

Maintenance of Books and Records

During the term of the Loan, the Borrower shall maintain complete and accurate
accounting and operational records, including copies of all Leases and other
material written contracts relating to the Real Property, copies of all tax
statements, and evidence to support the payment of all material property-related
expenses.

(b)

Delivery of Financial and Property-Related Information

Within one hundred twenty (120) days after the end of each of its fiscal years,
or, if a Default exists, on demand by the Lender, the Borrower shall deliver to
the Lender (A) copies of the financial statements of the Borrower, and to the
extent the same are prepared and available for its general partner, such general
partner, including balance sheets and earnings statements, (B) a complete and
accurate operating statement for the Real Property, and (C) a complete rent
roll, all in form satisfactory to the Lender. The rent roll must be certified by
the Borrower to be true and correct and must include each tenant’s name, unit
type and address, rent, lease expiration date, renewal options and related
rental rates, delinquencies and vacancies. If the Borrower fails to deliver the
items required in this Subsection, the Lender may engage an accounting firm to
prepare the required items. The Borrower shall cooperate fully with any
investigative audit required to permit the accounting firm to produce these
items, and the fees and expenses incurred in connection with their preparation
shall be paid on demand by the Borrower.

(c)

Effect of Failure to Deliver Financial and Property Reports

If no Default exists and the Borrower fails to provide the financial and
property reports required under this Section within one hundred twenty (120)
days of the close of any fiscal year, the Lender will provide a Notice of this
failure and a thirty (30)-day opportunity to cure before a Default shall exist.
All monthly payments of principal and interest under the Note that become due
after this cure period has elapsed but before the reports are received by the
Lender must be accompanied by a fee of .000834 times the principal balance of
the Loan at the beginning of the previous month, regardless of whether the
Notice has asserted that the failure constitutes a Default under this Deed of
Trust. This fee is to compensate the Lender for (A) the increased risk resulting
from the Lender’s inability to monitor and service the Loan using up-to-date
information and (B) the reduced value and liquidity of the Loan as a financial
asset.

(d)

Certification of Information

The financial and operating statements provided under this Subsection need not,
as an initial matter, be certified by an independent certified public accountant
as having been prepared in accordance with generally accepted accounting
principles, consistently applied, or, in the case of financial statements
prepared on a cash or income tax basis, or of operating statements, as not
materially misleading based on an audit conducted in accordance with generally
accepted auditing standards. The Borrower shall, however certify that such
statements are true and correct, and the Lender expressly reserves the right to
require such a certification by an independent certified public accountant if a
Default exists or if the Lender in the exercise of its reasonable discretion has
reason to believe that any previously provided financial or operating statement
is misleading in any material respect.

6.21

ESTOPPEL STATEMENTS

Upon request by the Lender, the Borrower shall, within ten (10) Business Days of
Notice of the request, furnish to the Lender or to whom it may direct, a written
statement acknowledging the amount of the Indebtedness and disclosing whether,
to the best of the Borrower’s knowledge, any offsets or defenses exist against
the Indebtedness. Thereafter, the Borrower shall be estopped from asserting any
other offsets or defenses alleged to have arisen as of the date of the
statement.

6.22

PROHIBITION ON CERTAIN DISTRIBUTIONS

If a Default exists under Subsection 10.1 or under any of Subparagraphs (b),
(c), (d), (e) or (f) of Subsection 10.2, the Borrower shall not pay any dividend
or make any partnership, trust or other distribution, and shall not make any
payment or transfer any property in order to purchase, redeem or retire any
interest in its beneficial interests or ownership.

6.23

USE OF LOAN PROCEEDS

The Loan proceeds shall be used solely for commercial purposes.

6.24

PROHIBITION ON CUTOFF NOTICES

The Borrower shall not issue any Notice to the Lender to the effect that liens
on the Real Property after the date of the Notice will enjoy priority over the
lien of this Deed of Trust.





 




6.25

PROHIBITED PERSON COMPLIANCE

Borrower warrants, represents and covenants that neither Borrower nor any
Obligor nor any of their respective affiliated entities is or will be an entity
or person (i) that is listed in the Annex to, or is otherwise subject to the
provisions of, Executive Order 13224 issued on September 24, 2001 (“EO13224”),
(ii) whose name appears on the United States Treasury Department's Office of
Foreign Assets Control (“OFAC”) most current list of “Specifically Designated
National and Blocked Persons” (which list may be published from time to time in
various mediums including, but not limited to, the OFAC website,
http:www.treas.gov/ofac/t11sdn.pdf), (iii) who commits, threatens to commit or
supports “terrorism”, as that term is defined in EO 13224, or (iv) who is
otherwise affiliated with any entity or person listed above (any and all parties
or persons described in subparts [i] - [iv] above are herein referred to as a
“Prohibited Person”). Borrower covenants and agrees that neither Borrower, nor
any Obligor nor any of their respective affiliated entities will (i) conduct any
business, nor engage in any transaction or dealing, with any Prohibited Person,
including, but not limited to, the making or receiving of any contribution of
funds, goods, or services to or for the benefit of a Prohibited Person, or (ii)
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in EO13224. Borrower further covenants and agrees to
deliver (from time to time) to Lender any such certification or other evidence
as may be requested by Lender in its sole and absolute discretion, confirming
that (i) neither Borrower nor any Obligor is a Prohibited Person and (ii)
neither Borrower nor any Obligor has engaged in any business, transaction or
dealings with a Prohibited Person, including, but not limited to, the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Prohibited Person. The representations and warranties in this
Section regarding the current status of the Borrower and any Obligor are given
to the Borrower’s actual knowledge.

6.26

BANKRUPTCY REMOTE COVENANTS

Borrower agrees to be bound by the bankruptcy remote entity covenants set forth
in Exhibit B attached hereto. 




7.

INSURANCE REQUIREMENTS

At all times until the Indebtedness is paid in full, the Borrower shall maintain
insurance coverage and administer insurance claims in compliance with this
Section.

7.1

REQUIRED COVERAGES

(a)

Open Perils/Special Form/Special Perils Property

The Borrower shall maintain “Open Perils,” “Special Form,” or “Special Perils”
property insurance coverage in an amount not less than one hundred percent
(100%) of the replacement cost of all insurable elements of the Real Property
and of all tangible Personal Property, with coinsurance waived, or if a
coinsurance clause is in effect, with an agreed amount endorsement acceptable to
the Lender. Coverage shall extend to the Real Property and to all tangible
Personal Property.

(b)

Broad Form Boiler and Machinery

If any boiler or other machinery is located on or about the Real Property, the
Borrower shall maintain broad form boiler and machinery coverage, including a
form of business income coverage.

(c)

Flood

If the Real Property is located in a special flood hazard area (that is, an area
within the 100-year floodplain) according to the most current flood insurance
rate map issued by the Federal Emergency Management Agency and if flood
insurance is available, the Borrower shall maintain flood insurance coverage on
all insurable elements of Real Property and of all tangible Personal Property.

(d)

Business Interruption

The Borrower shall maintain a form of business income coverage in the amount of
eighty percent (80%) of one year’s business income from the Property.

(e)

Comprehensive/General Liability

The Borrower shall maintain commercial general liability coverage (which may be
in the form of umbrella/excess liability insurance) with a $1,000,000 combined
single limit per occurrence and a minimum aggregate limit of $2,000,000.

(f)

Liquor Liability

The Borrower shall maintain liquor liability coverage, if applicable law may
impose liability on those selling, serving, or giving alcoholic beverages to
others and if such beverages will be sold, served or given on the Real Property
by the Borrower.

(g)

Elective Coverages

The Lender may require additional coverages appropriate to the property type and
site location. Additional coverages may include earthquake, windstorm, mine
subsidence, sinkhole, personal property, supplemental liability, or coverages of
other property-specific risks.

7.2

PRIMARY COVERAGE

Each coverage required under this Section shall be primary rather than
contributing or secondary to the coverage Borrower may carry for other
properties or risks, provided, however, that blanket coverage shall be
acceptable if (a) the policy includes limits by property location and (b) the
Lender determines, in the exercise of its sole and absolute discretion, that the
amount of such coverage is sufficient in light of the other risks and properties
insured under the blanket policy.

7.3

HOW THE LENDER SHALL BE NAMED

On all property insurance policies and coverages required under this Section
(including coverage against loss of business income), the Lender must be named
as “first mortgagee” under a standard mortgagee clause. On all liability
policies and coverages, the Lender must be named as an “additional insured.” The
Lender shall be referred to verbatim as follows: “Transamerica Occidental Life
Insurance Company and its successors, assigns, and affiliates; as their interest
may appear; c/o AEGON USA Realty Advisors, Inc.; Mortgage Loan Dept.; 4333
Edgewood Rd., NE; Cedar Rapids, Iowa  52499-5443.”

7.4

RATING

Each insurance carrier providing insurance required under this Section must
have, independently of its parent’s or any reinsurer’s rating, a General
Policyholder Rating of A, and a Financial Rating of X or better, as reported in
the most current issue of Best’s Insurance Guide, or as reported by Best on its
internet web site.

7.5

DEDUCTIBLE

The maximum deductible on each required coverage or policy is $100,000.

7.6

NOTICES, CHANGES AND RENEWALS

All policies must require the insurance carrier to give the Lender a minimum of
ten (10) days’ notice in the event of modification, cancellation or termination
for nonpayment of premium and a minimum of thirty (30) days’ notice of
nonrenewal. The Borrower shall report to the Lender immediately any material
facts known to the Borrower that may adversely affect the appropriateness or
enforceability of any insurance contract, including, without limitation, changes
in the ownership or occupancy of the Real Property, any hazard to the Real
Property and any matters that may give rise to any claim. Prior to expiration of
any policy required under this Section, the Borrower shall provide either (a) an
original or certified copy of the renewed policy, or (b) a “binder,” an Acord 28
(real property), Acord 27 (personal property) or Acord 25 (liability)
certificate, or another document satisfactory to the Lender conferring on the
Lender the rights and privileges of mortgagee. If the Borrower meets the
foregoing requirement under clause (b), the Borrower shall use its best efforts
to supply an original or certified copy of the original policy within ninety
(90) days, and shall be obligated to do so within two hundred forty (240) days.
All binders, certificates, documents, and original or certified copies of
policies must name the Borrower as a named insured or as an additional insured,
must include the complete and accurate property address and must bear the
original signature of the issuing insurance agent.

7.7

UNEARNED PREMIUMS

If this Deed of Trust is foreclosed, the Lender may at its discretion cancel any
of the insurance policies required under this Section and apply any unearned
premiums to the Indebtedness.

7.8

FORCED PLACEMENT OF INSURANCE

If the Borrower fails to comply with the requirements of this Section, the
Lender may, at its discretion, procure any required insurance. Any premiums paid
for such insurance, or the allocable portion of any premium paid by the Lender
under a blanket policy for such insurance, shall be a demand obligation under
this Deed of Trust, and any unearned premiums under such insurance shall
comprise Insurance Proceeds and therefore a portion of the Property.

8.

INSURANCE AND CONDEMNATION PROCEEDS

8.1

ADJUSTMENT AND COMPROMISE OF CLAIMS AND AWARDS

The Borrower may settle any insurance claim or condemnation proceeding if the
effect of the casualty or the condemnation may be remedied for $50,000 or less.
If a greater sum is required, the Borrower may not settle any such claim or
proceeding without the advance written consent of the Lender. If a Default
exists, the Borrower may not settle any insurance claim or condemnation
proceeding without the advance written consent of the Lender.

8.2

DIRECT PAYMENT TO THE LENDER OF PROCEEDS

If the Insurance Proceeds received in connection with a casualty or the
Condemnation Proceeds received in respect of a condemnation exceed $50,000, or
if there is a Default, then such proceeds shall be paid directly to the Lender.
The Lender shall have the right to endorse instruments which evidence proceeds
that it is entitled to receive directly.

8.3

AVAILABILITY TO THE BORROWER OF PROCEEDS

The Borrower shall have the right to use the Insurance Proceeds or the
Condemnation Proceeds to carry out the Restoration of the Real Property, if the
amount received is less than $610,000, subject to the conditions set forth in
Subsections 8.4, 8.5, and 8.6 of this Section.

If the amount received in respect of a casualty or condemnation equals or
exceeds $610,000, and if the Loan-to-Value ratio of the Property on completion
will be sixty-five percent (65%) or less, as determined by the Lender in its
discretion based on its estimate of the market value of the Real Property, the
Lender shall receive such Insurance Proceeds or Condemnation Proceeds directly
and hold them in a fund for Restoration subject to the conditions set forth in
Subsections 8.4, 8.5, and 8.6 of this Section. If the Lender’s estimate of the
market value of the Real Property implies a Loan-to-Value ratio of over 65%, and
the Borrower disagrees with the Lender’s estimate, the Borrower may require that
the Lender engage an independent appraiser (the “Fee Appraiser”) to prepare and
submit to AEGON a full narrative appraisal report estimating the market value of
the Real Property. The Fee Appraiser shall be certified in North Carolina and
shall be a member of a national appraisal organization that has adopted the
Uniform Standards of Professional Appraisal Practice (USPAP) established by the
Appraisal Standards Board of the Appraisal Foundation. The Fee Appraiser will be
required to use assumptions and limiting conditions established by the Lender
and to prepare the appraisal in conformity with the Lender’s Appraisal
Guidelines. For purposes of this Section, the independent appraiser’s value
conclusion shall be binding on both the Lender and the Borrower. The Borrower
shall have the right to make a prepayment of the Loan, without premium,
sufficient to achieve this Loan-to-Value ratio. The independent fee appraisal
shall be at the Borrower’s expense in connection with its review. The Lender may
require that the Borrower deposit $10,000 with the Lender as security for these
expenses or may pay the fee appraiser’s fee from the proceeds at its sole
discretion.

Unless the Borrower has the right to use the Insurance Proceeds or the
Condemnation Proceeds under the foregoing paragraphs, the Lender may, in its
sole and absolute discretion, either apply them to the Loan balance or disburse
them for the purposes of repair and reconstruction, or to remedy the effects of
the condemnation. No prepayment premium will be charged on Insurance Proceeds or
Condemnation Proceeds applied to reduce the principal balance of the Loan.

8.4

CONDITIONS TO AVAILABILITY OF PROCEEDS

The Lender shall have no obligation to release Insurance Proceeds or
Condemnation Proceeds to the Borrower, and may hold such amounts as additional
security for the Loan, if (a) a Default exists, (b) the Lender has delivered to
the Borrower Notice of any act, omission or circumstance that will, if uncured,
become a Default, and the required cure has not been effected or (c) if the
Insurance Proceeds or Condemnation Proceeds received by the Lender and any other
funds deposited by the Borrower with the Lender are insufficient, as determined
by the Lender in its reasonable discretion, to complete the Restoration. If a
Default exists, the Lender may at its sole and absolute discretion apply such
Insurance Proceeds and Condemnation Proceeds to the full or partial cure of the
Default.

8.5

GROSS UP OF RESTORATION FUND; PERMITTED MEZZANINE FINANCING

If the Lender reasonably determines that the Insurance Proceeds or Condemnation
Proceeds received in respect of a casualty or a condemnation, as the case may
be, would be insufficient to permit the Borrower to effect the Restoration, then
the Borrower shall use reasonable efforts to secure such additional funds as the
Lender determines are necessary to effect the Restoration. The Lender agrees to
permit the Borrower to secure mezzanine financing in order to meet its
obligation under this Subsection. The mezzanine loan may be secured by a pledge
of interests in the Borrower, subject to an inter-creditor agreement on market
terms for securitized loans.

8.6

DRAW REQUIREMENTS

The Borrower’s right to receive Insurance Proceeds and Condemnation Proceeds
held by the Lender under this Section shall be conditioned on the Lender’s
reasonable approval of plans and specifications for the Restoration. Each draw
shall be in the minimum amount of $50,000. Draw requests shall be accompanied by
customary evidence of construction completion, and by endorsements to the
Lender’s mortgagee title insurance coverage insuring the absence of
construction, mechanics’ or materialmen’s liens. Draws based on partial
completion of the Restoration shall be subject to a ten percent (10%) holdback.
All transactional expenses shall be paid by the Borrower.

9.

ESCROW FUND

The Borrower shall pay the Monthly Escrow Payment on the first (1st) day of
every month, commencing with the month in which the first regular payment of
principal and interest is due. The Lender shall hold Monthly Escrow Payments in
a non-interest-bearing fund from which the Lender will pay on a timely basis
those Escrow Expenses that the Lender has anticipated will become payable on a
regular basis during the Loan’s term, and on which the Lender has based its
determination of the Monthly Imposition Requirement, the Monthly Insurance
Premium Requirement and the Monthly Reserve Requirement. The Escrow Fund will be
maintained as an accounting entry in the Lender’s general account, where it may
be commingled with the Lender’s other funds. The Lender may reanalyze the
projected Escrow Expenses from time to time and shall advise the Borrower of any
change in the amount of the Monthly Escrow Payment. Upon the foreclosure of this
Deed of Trust, the delivery of a deed in lieu of foreclosure, or the payoff of
the Loan, the Lender shall apply amounts in the Escrow Fund, net of accrued
Escrow Expenses, to the Indebtedness. The Lender shall remit any amounts in
excess of the Indebtedness to the Borrower.

10.

DEFAULT

10.1

PAYMENT DEFAULTS

A “Default” shall exist without Notice upon the occurrence of any of the
following events:

(a)

Scheduled Payments

The Borrower’s failure to pay, or to cause to be paid, (i) any regular monthly
payment of interest under the Note, together with any required Monthly Escrow
Payment, on or before the tenth (10th) day of the month in which it is due or
(ii) any other scheduled payment under the Note, this Deed of Trust or any other
Loan Document within ten (10) days of the date when due.

(b)

Payment at Maturity

The Borrower’s failure to pay, or to cause to be paid, the Indebtedness when the
Loan matures by acceleration under Section 16 because of a transfer or
encumbrance under Section 13, or by lapse of time.

(c)

Demand Obligations

The Borrower’s failure to pay, or to cause to be paid, within five (5) Business
Days of the Lender’s demand, any other amount required under the Note, this Deed
of Trust or any of the other Loan Documents.

10.2

INCURABLE NON-MONETARY DEFAULT

A Default shall exist upon any of the following (each of which is an “Incurable
Non-Monetary Default”):

(a)

Material Untruth or Misrepresentation

The Lender’s discovery that any representation made by the Borrower in any Loan
Document was materially untrue or misleading when made, if the misrepresentation
either was intentional or is not capable of being cured as described in
Subsection 10.3(a) below.





 




(b)

Due on Sale or Encumbrance

The occurrence of any sale, conveyance, transfer or vesting or any Prohibited
Structural Change that would result in the Loan becoming immediately due and
payable at the Lender’s option under Section 13.

(c)

Voluntary Bankruptcy Filing

The filing by the Borrower of a petition in bankruptcy or for relief from
creditors under any present or future law that affords general protection from
creditors.

(d)

Insolvency

The failure of the Borrower generally to pay its debts as they become due, its
admission in writing to an inability so to pay its debts, the making by the
Borrower of a general assignment for the benefit of creditors, or a judicial
determination that the Borrower is insolvent.

(e)

Receivership

The appointment of a receiver or trustee to take possession of any of the assets
of the Borrower.

(f)

Levy or Attachment

The taking or seizure of any material portion of the Property under levy of
execution or attachment.

(g)

Lien

The filing against the Real Property of any lien or claim of lien for the
performance of work or the supply of materials, or the filing of any federal,
state or local tax lien against the Borrower, or against the Real Property,
unless the Borrower promptly complies with Section 12 of this Deed of Trust.

(h)

Defaults under other Loan Documents

The existence of any default under any other Loan Document, provided any
required Notice of such default has been given and any applicable cure period
has expired.

(i)

Dissolution or Liquidation

The Borrower shall initiate the commencement of a proceeding for its dissolution
or liquidation, and such proceeding shall not be dismissed within thirty (30)
days, or the Borrower shall suffer the commencement of a proceeding for its
dissolution or liquidation, and such proceeding shall not be dismissed within
ninety (90) days, or the Borrower shall cease to exist as a legal entity (unless
resulting in a Permitted Transfer).

10.3

CURABLE NON-MONETARY DEFAULT

A Default shall exist, following the cure periods specified below, under the
following circumstances:

(a)

Unintentional Misrepresentations that are Capable of Being Cured

A “Default” shall exist, with Notice specifying such misrepresentation, if the
Lender discovers that the Borrower has unintentionally made any material
misrepresentation that is capable of being cured, unless the Borrower promptly
commences and diligently pursues a cure of the misrepresentation approved by the
Lender, and completes the cure within thirty (30) days. Any such cure shall
place the Lender in substantially the same risk position that would have existed
had the false representation been true when made.

(b)

Involuntary Bankruptcy or Similar Filing

The Borrower becomes the subject of any petition or action seeking to adjudicate
it bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief, or
that may result in a composition of its debts, provide for the marshaling of the
Borrower’s assets for the satisfaction of its debts, or result in the judicially
ordered sale of the Borrower’s assets for the purpose of satisfying its
obligations to creditors, unless a motion for the dismissal of the petition or
other action is filed within ten (10) days and results in its dismissal within
seventy-five (75) days of the filing of the petition or other action.

(c)

Entry of a Material Judgment

Any judgment is entered against the Borrower or any other Obligor, and the
judgment may materially and adversely affect the value, use or operation of the
Real Property, unless the judgment is satisfied within fifteen (15) business
days.

(d)

Other Defaults

The Borrower fails to observe any promise or covenant made in this Deed of
Trust, unless the failure results in a Default described elsewhere in this
Section 10, provided the Lender delivers written Notice to the Borrower of the
existence of such an act, omission or circumstance, and that such an act,
omission or circumstance shall constitute a Default under the Loan Documents
unless the Borrower promptly initiates an effort to cure the potential Default,
pursues the cure diligently and continuously, and succeeds in effecting the cure
within one hundred twenty (120) days of its receipt of Notice. The Lender shall
afford th e Borrower an additional period of one hundred twenty (120) days in
cases where construction or repair is needed to cure the potential Default, and
the cure cannot be completed within the first one hundred twenty (120) day cure
period. During the cure period, the Borrower has the obligation to provide on
demand satisfactory documentation of its effort to cure, and, upon completion,
evidence that the cure has been achieved. All notice and cure periods provided
in this Deed of Trust shall run concurrently with any notice or cure periods
provided by law and in any of the other Loan Documents.

11.

RIGHT TO CURE

The Lender shall have the right to cure any Default. The expenses of doing so
shall be part of the Indebtedness, and the Borrower shall pay them to the Lender
on demand.





 




12.

CONTEST RIGHTS

The Borrower may secure the right to contest Impositions and construction,
mechanics’ or materialmen’s liens, through appropriate proceedings conducted in
good faith, by either (A) depositing with the Lender an amount equal to one
hundred twenty five percent (125%) of the amount of the Imposition or the lien,
or (B) obtaining and maintaining in effect a bond issued by a surety acceptable
to the Lender, in an amount equal to the greater of (i) the amount of a required
deposit under clause (A) above and (ii) the amount required by the surety or by
the court in order to obtain a court order staying the foreclosure of the lien
pending resolution of the dispute, and releasing the lien of record. The
proceeds of such a bond must be payable directly to the Lender. The surety
issuing such a bond must be acceptable to the Lender in its reasonable
discretion. After such a deposit is made or bond issued, the Borrower shall
promptly commence the contest of the lien and continuously pursue that contest
in good faith and with reasonable diligence. If the contest of the related
Imposition or lien is unsuccessful, any deposits or bond proceeds shall be used
to pay the Imposition or to satisfy the obligation from which the lien has
arisen. Any surplus shall be refunded to the Borrower.

13.

DUE ON TRANSFER OR ENCUMBRANCE

Upon the sale or transfer of any portion of the Real Property or any other
conveyance, transfer or vesting of any direct or indirect interest in the
Borrower or the Property, including (i) the direct or indirect transfer of, or
the granting of a security interest in, the ownership of the Borrower, (ii) any
encumbrance (other than a Permitted Encumbrance) of the Real Property (unless
the Borrower contests the encumbrance in compliance with Section 12) and (iii)
the lease, license or granting of any security interest in the Personal
Property, the Indebtedness shall, at the Lender’s option, become immediately due
and payable upon Notice to the Borrower, unless the sale, conveyance, transfer
or vesting is a Permitted Transfer or is permitted by Section 8.5.

14.

DUE ON SALE EXCEPTIONS

The following transfers and encumbrances shall constitute Permitted Transfers:

14.1

PUBLICLY TRADED SHARES OF THE REIT

The public trading of the shares of the REIT on the New York Stock Exchange.

14.2

LIMITED PARTNERSHIP TRANSFERS OF THE CARVEOUT OBLIGOR

The transfer of limited partnership interests of the Carveout Obligor, provided
the REIT maintains direct or indirect ownership of more than 75% of the Carveout
Obligor’s limited partnership interests and the REIT continues to have Legal
Control of the Borrower.

14.3

PERMITTED TRANSFERS OF CERTAIN PASSIVE INTERESTS

Certain other transfers of direct or indirect interests in the Borrower (each, a
“Qualified Passive Interest Transfer”). A Qualified Passive Interest Transfer is
any transfer of a direct or indirect interest in the Borrower, if, following the
transfer, (i) the Real Property remains under the Legal Control of the REIT;
(ii) the REIT maintains Legal Control of the Borrower, and (iii) the Carveout
Obligor meets the Net Worth Requirement.

14.4

PERMITTED TRANSFER TO A JOINT VENTURE

The Borrower shall have the right, on one occasion during the term of the Loan,
to sell or transfer the Property in a transaction approved by the Lender. The
Lender agrees that such a transfer shall be a Permitted Transfer if the
following conditions are satisfied:

(a)

No Default

No Default shall exist, and no act, omission or circumstance shall exist which,
if uncured following Notice and the passage of time, would become a Default.

(b)

Request and Supporting Materials

The Lender shall receive a written request for its approval at least thirty (30)
days before the proposed transfer. The request shall specify the identity of the
proposed transferee and the material economic terms of the transaction, and
shall be accompanied by the financial statements, tax returns, and
organizational documents of the proposed transferee and its principals.

(c)

Joint Venture

The proposed transferee shall be a newly formed, joint venture of which the REIT
has Legal Control and beneficial ownership of more than ten percent (10%). Such
joint venture shall be formed as a special purpose entity or otherwise as
approved by Lender.  Approval of the proposed transferee shall be limited to
verification that the entity meets the foregoing requirements, based on review
of the borrowing structure and organizational documents; provided, however, the
Lender expressly reserves the right to withhold its approval of the proposed
transfer if any of principals of the proposed transferee is or has been the
subject of any bankruptcy, insolvency, or similar proceeding.

(d)

Assumption Agreement

Under the terms of the proposed transfer, the proposed transferee shall assume
the Loan, without modification, under the terms of an assumption agreement and
additional documentation reasonably satisfactory to the Lender in form and
substance.

(e)

Title Insurance Endorsement

The Borrower shall agree to provide an endorsement to the Lender’s mortgagee
title insurance policy, insuring the continued validity and priority of this
Deed of Trust following the assumption.

(f)

Assumption Fee

The Lender shall receive an assumption fee equal to the greater of (i) $7,500
and (ii) of one-quarter percent (0.25%) of the outstanding balance of the Loan,
and the Borrower shall agree to reimburse the Lender’s out-of-pocket expenses
incurred in connection with the proposed transfer, including title updates and
endorsement charges, recording fees, any applicable taxes and attorneys’ fees,
regardless of whether the transfer is consummated.

15.

NOTICE OF ABSOLUTE ASSIGNMENT OF LEASES AND RENTS

Under the Absolute Assignment of Leases and Rents, the Borrower has assigned to
the Lender, and to its successors and assigns, all of the Borrower’s right and
title to, and interest in, the Leases, including all rights under the Leases and
all benefits to be derived from them. The rights assigned include all authority
of the Borrower to modify or terminate Leases, or to exercise any remedies, and
the benefits assigned include all Rents. This assignment is present and
absolute, but under the terms of the Absolute Assignment of Leases and Rents,
the Lender has granted the Borrower a conditional license to collect and use the
Rents, and to exercise the rights assigned, in a manner consistent with the
Obligations, all as more particularly set forth in the Absolute Assignment of
Leases and Rents. The Lender may, however, terminate the license by written
Notice to the Borrower on certain conditions set forth in the Absolute
Assignment of Leases and Rents.

16.

ACCELERATION

If a Default exists, the Lender may, at its option, declare the unpaid principal
balance of the Note to be immediately due and payable, together with all accrued
interest on the Indebtedness, all costs of collection (including reasonable
attorneys’ fees and expenses) and all other charges due and payable by the
Borrower under the Note or any other Loan Document. If the subject Default has
arisen from a failure by the Borrower to make a regular monthly payment of
principal and interest, the Lender shall not accelerate the Indebtedness unless
the Lender shall have given the Borrower at least three (3) Business Days’
advance Notice of its intent to do so.

If the subject Default is curable and non-monetary in nature, the Lender shall
exercise its option to accelerate only by giving Notice of acceleration to the
Borrower. The Lender shall not give any such Notice of acceleration until (a)
the Borrower has been given any required Notice of the prospective Default and
(b) any applicable cure period has expired.

Except as expressly described in this Section, no notice of acceleration shall
be required in order for the Lender to exercise its option to accelerate the
Indebtedness in the event of Default.

17.

RIGHTS OF ENTRY AND TO OPERATE

17.1

ENTRY ON REAL PROPERTY

If a Default exists, the Lender may, to the extent permitted by law, enter upon
the Real Property and take exclusive possession of the Real Property and of all
books, records and accounts, all without Notice and without being guilty of
trespass, but subject to the rights of tenants in possession under the Leases.
If the Borrower remains in possession of all or any part of the Property after
Default and without the Lender’s prior written consent, the Lender may, without
Notice to the Borrower, invoke any and all legal remedies to dispossess the
Borrower.





 




17.2

OPERATION OF REAL PROPERTY

Following Default, the Lender may hold, lease, manage, operate or otherwise use
or permit the use of the Real Property, either itself or by other persons, firms
or entities, in such manner, for such time and upon such other terms as the
Lender may deem to be prudent under the circumstances (making such repairs,
alterations, additions and improvements thereto and taking any and all other
action with reference thereto, from time to time, as the Lender deems prudent),
and apply all Rents and other amounts collected by the Lender in accordance with
the provisions of the Absolute Assignment of Leases and Rents.

18.

RECEIVERSHIP

Following Default, the Lender may apply to a court of competent jurisdiction for
the appointment of a receiver of the Property, ex parte without Notice to the
Borrower, whether or not the value of the Property exceeds the Indebtedness,
whether or not waste or deterioration of the Real Property has occurred, and
whether or not other arguments based on equity would justify the appointment.
The Borrower irrevocably, with knowledge and for valuable consideration,
consents to such an appointment. Any such receiver shall have all the rights and
powers customarily given to receivers in North Carolina, including the rights
and powers granted to the Lender by this Deed of Trust, the power to maintain,
lease and operate the Real Property on terms approved by the court, and the
power to collect the Rents and apply them to the Indebtedness or otherwise as
the court may direct. Once appointed, a receiver may at the Lender’s option
remain in place until the Indebtedness has been paid in full.

19.

FORECLOSURE; POWER OF SALE

Upon Default, the Lender may immediately proceed to foreclose the lien of this
Deed of Trust, against all or part of the Property, and at the option of
Beneficiary, this Deed of Trust may be foreclosed by judicial proceedings in
accordance with the laws of North Carolina, or Beneficiary may without further
notice direct Trustee, and Trustee is authorized and empowered, in accordance
with applicable law relating to nonjudicial foreclosure sales then in effect, to
foreclose the lien of this Deed of Trust, and to sell and dispose of all or any
part of the Property, in any sequence or order as the Beneficiary may elect, and
all the right, title, and interest of Grantor therein, by sale at any place then
authorized by law as may be specified in the notice of such sale, to the highest
bidder. Upon final completion of such sale, Trustee shall execute a conveyance
of the Property, or applicable portion thereof, to the purchaser. After
retaining a reasonable fee, not to exceed five percent (5%) of the gross
proceeds of sale, as compensation to Trustee, Trustee shall apply the proceeds
of the sale as follows: first, to pay all reasonable fees, charges and costs of
conducting the sale and advertising the Property, and to pay any prior liens or
encumbrances unless such sale is made subject thereto, and to pay necessary
costs, as well as to reimburse Beneficiary for its advances, to protect and
maintain the Property, and to pay Impositions, in accordance herewith; second,
to pay Beneficiary all accrued and unpaid interest under the Note, then the
unpaid principal balance of the Note, and then all of the other Indebtedness;
and third, the remainder of the proceeds, if any, to Grantor. The purchaser at
the sale shall not be responsible for the application of the proceeds. No
provision in this Deed of Trust concerning foreclosure procedures which
specifies any particular actions to be taken by Trustee or Beneficiary shall be
deemed to contradict the requirements and procedures (now or hereafter existing)
of North Carolina law, and any such contradiction shall be resolved in favor of
North Carolina law applicable at the time of foreclosure. Beneficiary may sell
the Personal Property hereunder in whole or part and in any order, together with
the remaining Property or separately. Beneficiary may bid and become the
purchaser at any sale under this Deed of Trust and may apply against the
purchase price all or any portion of the balance of the Indebtedness.

20.

WAIVERS

To the maximum extent permitted by law, the Borrower irrevocably and
unconditionally WAIVES and RELEASES any present or future rights (a) of
reinstatement or redemption (b) that may exempt the Property from any civil
process, (c) to appraisal or valuation of the Property, (d) to extension of time
for payment, (e) that may subject the Lender’s exercise of its remedies to the
administration of any decedent’s estate or to any partition or liquidation
action, (f) to any homestead and exemption rights provided by the Constitution
and laws of the United States and of North Carolina, (g) to notice of
acceleration or notice of intent to accelerate (other than as expressly stated
herein), and (h) that in any way would delay or defeat the right of the Lender
to cause the sale of the Real Property for the purpose of satisfying the
Indebtedness. The Borrower agrees that the price paid at a lawful foreclosure
sale, whether by the Lender or by a third party, and whether paid through
cancellation of all or a portion of the Indebtedness or in cash, shall
conclusively establish the value of the Real Property.

The foregoing waivers shall apply to and bind any party assuming the Obligations
of the Borrower under this Deed of Trust.

21.

EXCULPATION CLAUSE AND CARVEOUT OBLIGATIONS

The Lender agrees that it shall not seek to enforce any monetary judgment with
respect to any Obligation against the Borrower except through recourse to the
Property, unless the Obligation from which the judgment arises is a Carveout
Obligation. The Carveout Obligations include (a) the obligation to repay any
portion of the Indebtedness that arises because the Lender has advanced funds or
incurred expenses in respect of any of the “Carveouts” (as defined below), (b)
the obligation to repay the entire Indebtedness, if the Lender’s exculpation of
the Borrower from personal liability under this Section has become void as set
forth below, (c) the obligation to indemnify the Lender in respect of its actual
damages suffered in connection with a Carveout, and (d) the obligation to defend
and hold the Lender harmless from and against any claims, judgments, causes of
action or proceedings arising from a Carveout. The Carveouts are:

(ii)

fraud or material written misrepresentation;

(iii)

waste of the Property (which shall include damage, destruction or disrepair of
the Real Property caused by a willful act or grossly negligent omission of the
Borrower, but shall exclude ordinary wear and tear in the absence of gross
negligence);

(iv)

misappropriation of tenant security deposits (including proceeds of tenant
letters of credit), Insurance Proceeds or Condemnation Proceeds;

(v)

failure to pay property taxes, assessments or other lienable Impositions;





 




(vi)

failure to pay to the Lender all Rents, income and profits (including any rent
collected more than one month in advance, or any rent for the last month of the
lease term, under any Lease in force at the time of Default), net of reasonable
and customary operating expenses, received in respect of a period when the Loan
is in Default;

(vii)

removal from the Real Property of Fixtures or Personal Property, unless replaced
in a commercially reasonable manner;

(viii)

the out-of-pocket expenses of enforcing the Loan Documents following Default,
not including expenses incurred after the Borrower has agreed in writing to
transfer the Real Property to the Lender by the Lender’s choice of either an
uncontested foreclosure or delivery of a deed in lieu of foreclosure;

(ix)

terminating or amending a Lease in violation of the Loan Documents; and

(x)

any liability of the Borrower under the Environmental Indemnity Agreement.

The Lender’s exculpation of the Borrower from personal liability for the
repayment of the Indebtedness evidenced by this Note shall be void without
Notice if the Borrower (A) voluntarily transfers or creates any voluntary lien
on the Property in violation of the Deed of Trust, or (B) files a voluntary
petition for reorganization under Title 11 of the United States Code (or under
any other present or future law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization proceedings or otherwise similarly affecting the
rights of creditors), and has not offered, prior to the filing, to enter into
the Lender’s choice of either an agreement to permit an uncontested foreclosure,
or an agreement to deliver a deed in lieu of foreclosure within sixty (60) days
of the Lender’s acceptance of the offer. After the Lender accepts such an offer,
default by the Borrower in fulfilling the terms of the accepted offer shall
trigger personal liability for the entire Indebtedness. No such offer shall be
conditioned on any payment by the Lender, on the release of any Obligor from any
Obligation, or on any other concession.

22.

SECURITY AGREEMENT AND FIXTURE FILING

22.1

DEFINITIONS

“Account” shall have the definition assigned in the UCC.

“Account Collateral” means all Accounts that arise from the operation, use or
enjoyment of the Property, from the commencement of the Loan term through the
satisfaction of all of the Obligations.

“Bank” shall have the definition assigned in the UCC.

“Chattel Paper” shall have the definition assigned in the UCC.

“Chattel Paper Collateral” means all Chattel Paper arising from the sale or
other disposition of all or part of the Property.

“Deposit Account” shall have the definition assigned in the UCC.





 




“Deposit Account Collateral” means all the Deposit Accounts into which Rents or
Proceeds are deposited at any time from the commencement of the Loan term
through the satisfaction of all of the Obligations.

“Document” shall have the definition assigned in the UCC.

“Document Collateral” means all Documents that evidence title to all or any part
of the Goods Collateral.

“Equipment” shall have the definition assigned in the UCC.

“Equipment Collateral” means all Equipment that relates to the Real Property and
is used in the operation of the Real Property as commercial real estate.

“Financing Statements” shall have the definition assigned in the UCC.

“General Intangibles” shall have the definition assigned in the UCC.

“General Intangible Collateral” means all General Intangibles that have arisen
or that arise in the future in connection with the Borrower’s ownership,
operation or leasing of the Real Property, at any time from the commencement of
the Loan term through the satisfaction of all of the Obligations.

“Goods” shall have the definition assigned in the UCC. “Goods” include all
detached Fixtures, items of Personal Property that may become Fixtures, major
appliances, property management files, accounting books and records, reports of
consultants relating to the Real Property, site plans, test borings,
environmental or geotechnical surveys, samples and test results, blueprints,
construction and shop drawings, and plans and specifications.

“Goods Collateral” means all Goods that relate to the Real Property and are used
in the operation of the Real Property as commercial real estate.

“Instrument” shall have the definition assigned in the UCC.

“Instrument Collateral” means all Instruments received as Rents or Proceeds or
purchased by the Borrower with Rents or Proceeds.

“Investment Property” shall have the definition assigned in the UCC.

“Investment Property Collateral” means all the Investment Property purchased
using Rents or Proceeds, or received in respect of Account Collateral.

“Letter of Credit” shall have the definition assigned in the UCC.

“Letter of Credit Collateral” means all Letters of Credit that relate to the
use, operation or enjoyment of the Property, including those that secure the
payment of any Accounts comprising Account Collateral or arising from the sale
or other disposition of all or part of the Property.

“Letter of Credit Rights” shall have the definition assigned in the UCC.





 




“Letter of Credit Rights Collateral” means all Letter of Credit Rights that
relate to the use, operation or enjoyment of the Property, including rights to
Letters of Credit that secure the payment of any Accounts comprising Account
Collateral or arising from the sale or other disposition of all or part of the
Property.

“Money Collateral” means all money received in respect of Rents.

“Personal Property” means Account Collateral, Chattel Paper Collateral,
Commercial Tort Claim Collateral, Deposit Account Collateral, Document
Collateral, Equipment Collateral, General Intangibles, Goods Collateral,
Instrument Collateral, Investment Property Collateral, Letter of Credit Rights
Collateral, Letters of Credit Collateral, and Money Collateral.

“Proceeds” shall have the definition assigned in the UCC.

“UCC” means the Uniform Commercial Code as adopted in North Carolina.

22.2

CREATION OF SECURITY INTEREST

This Deed of Trust shall be self-operative and shall constitute a security
agreement pursuant to the provisions of the UCC with respect to the Personal
Property. The Borrower, as debtor, hereby grants the Lender, as secured party,
for the purpose of securing the Indebtedness, a security interest in the Account
Collateral, Chattel Paper Collateral, Commercial Tort Claim Collateral, Deposit
Account Collateral, Document Collateral, General Intangible Collateral, Goods
Collateral, Instrument Collateral, Investment Property Collateral, Letter of
Credit Rights Collateral, Letter of Credit Collateral, and Money Collateral, in
the accessions, additions, replacements, substitutions and Proceeds of any of
the foregoing items of collateral. Upon Default, the Lender shall have the
rights and remedies of a secured party under the UCC as well as all other rights
and remedies available at law or in equity, and, at the Lender’s option, the
Lender may also invoke the remedies provided elsewhere in this Deed of Trust as
to such Property. The Borrower and the Lender agree that the rights granted to
the Lender as secured party under this Section 22 are in addition to rather than
a limitation on any of the Lender’s other rights under this Deed of Trust with
respect to the Property.

22.3

FILING AUTHORIZATION

The Borrower irrevocably authorizes the Lender to file, in the appropriate
locations for filings of UCC financing statements in any jurisdictions as the
Lender in good faith deems appropriate, such financing statements and amendments
as the Lender may require in order to perfect or continue this security
interest, or in order to prevent any filed financing statement from becoming
misleading or from losing its perfected status.

22.4

ADDITIONAL SEARCHES AND DOCUMENTATION

Borrower shall provide to Lender upon request, certified copies of any searches
of UCC records deemed necessary or appropriate by Lender to confirm the first
priority status of its security interest in the Personal Property, together with
copies of all documents or records evidencing security interests disclosed by
such searches.





 




22.5

COSTS

The Borrower shall pay all filing fees and costs and all reasonable costs and
expenses of any record searches (or their continuations) as the Lender may
require.

22.6

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE BORROWER

(a)

Ownership of the Personal Property

All of the Personal Property is, and shall during the term of the Loan continue
to be, owned by the Borrower, and is not the subject matter of any lease,
control agreement or other instrument, agreement or transaction whereby any
ownership, security or beneficial interest in the Personal Property is held by
any person or entity other than the Borrower, subject only to (1) the Lender’s
security interest, (2) the rights of tenants occupying the Property pursuant to
Leases approved by the Lender, and (3) the Permitted Encumbrances.

(b)

No Other Identity

The Borrower represents and warrants that the Borrower has not used or operated
under any other name or identity for at least five (5) years or, if more recent,
since the Borrower’s date of organization. The Borrower covenants and agrees
that Borrower will furnish Lender with notice of any change in its name, form of
organization, or state of organization within thirty (30) days prior to the
effective date of any such change.

(c)

Location of Equipment

All Equipment Collateral is located upon the Land.

(d)

Removal of Goods

The Borrower will not remove or permit to be removed any item included in the
Goods Collateral from the Land, unless the same is replaced immediately with
unencumbered Goods Collateral (1) of a quality and value equal or superior to
that which it replaces and (2) which is located on the Land. All such
replacements, renewals, and additions shall become and be immediately subject to
the security interest of this Deed of Trust.

(e)

Proceeds

The Borrower may, without the Lender’s prior written consent, dispose of Goods
Collateral in the ordinary course of business, provided that, following the
disposition, the perfection of the Lender’s security interest in the Proceeds of
the disposition will continue under § 9-315 (d) of the UCC. The Borrower shall
not, without the Lender’s prior written consent, dispose of any Personal
Property in any other manner, except in compliance with Paragraph (d) of this
Subsection 22.6.

22.7

FIXTURE FILING

This Deed of Trust constitutes a financing statement filed as a fixture filing
in the Official Records of the Register of Deeds of Wake County County, North
Carolina with respect to any and all fixtures comprising Property. The “debtor”
is Consolidated Capital Growth Fund, a limited partnership organized under
California law, the “secured party” is Transamerica Occidental Life Insurance
Company, an Iowa corporation, the collateral is as described in Subsection 22.1
above and the granting clause of this Deed of Trust, and the addresses of the
debtor and secured party are the addresses stated in Subsection 26.13 of this
Deed of Trust for Notices to such parties. The organizational identification
number of the debtor is 198418100137. The owner of record of the Real Property
is Consolidated Capital Growth Fund.

23.

ENVIRONMENTAL MATTERS

23.1

REPRESENTATIONS

The Borrower represents as follows:

(a)

No Hazardous Substances

To the best of the Borrower’s knowledge, and except as disclosed in the ESA, no
release of any Hazardous Substance has occurred on or about the Real Property in
a quantity or at a concentration level that (i) violates any Environmental Law,
or (ii) requires reporting to any regulatory authority or may result in any
obligation to remediate under any Environmental Law.

(b)

Absence of Mold Contamination

To the best of the Borrower’s knowledge, the amount of mold present in the air
within the Improvements and the extent of mold growth on the elements of the
Improvements are no greater than normal in buildings free of moisture intrusion.
No mold-related tenant complaint or legal proceeding relating to the
Improvements exists, except as otherwise disclosed to AEGON in writing

(c)

Compliance with Environmental Laws

To the best of the Borrower’s knowledge, the Real Property and its current use
and presently anticipated uses comply with all Environmental Laws, including
those requiring permits, licenses, authorizations, and other consents and
approvals.

(d)

No Actions or Proceedings

To the Borrower’s actual knowledge, no governmental authority or agency has
commenced any action, proceeding or investigation based on any suspected or
actual violation of any Environmental Law on or about the Real Property. To the
best of the Borrower’s knowledge, no such authority or agency has threatened to
commence any such action, proceeding, or investigation.

23.2

ENVIRONMENTAL COVENANTS

The Borrower covenants as follows:

(a)

Compliance with Environmental Laws

The Borrower shall, and the Borrower shall cause all employees, agents,
contractors, and tenants of the Borrower and any other persons present on or
occupying the Real Property to, keep and maintain the Real Property in
compliance with all Environmental Laws.





 




(b)

Notices, Actions and Claims

The Borrower shall immediately advise the Lender in writing of (i) any notices
from any governmental or quasi-governmental agency or authority of violation or
potential violation of any Environmental Law received by the Borrower, (ii) any
and all enforcement, cleanup, removal or other governmental or regulatory
actions instituted, completed or threatened pursuant to any Environmental Law,
(iii) all claims made or threatened by any third party against the Borrower or
the Real Property relating to damage, contribution, cost recovery, compensation,
loss or injury resulting from any Hazardous Substances, and (iv) discovery by
the Borrower of any occurrence or condition on any real property adjoining or in
the vicinity of the Real Property that creates a foreseeable risk of
contamination of the Real Property by or with Hazardous Substances.

23.3

THE LENDER’S RIGHT TO CONTROL CLAIMS

The Lender shall have the right (but not the obligation) to join and participate
in, as a party if it so elects, any legal proceedings or actions initiated in
connection with any Hazardous Substances and to have its related and reasonable
attorneys’ and consultants’ fees paid by the Borrower upon demand.

23.4

INDEMNIFICATION

The Borrower shall be solely responsible for, and shall indemnify, defend, and
hold harmless the Lender, the Trustee, and their respective directors, officers,
employees, agents, successors and assigns, from and against, any claim,
judgment, loss, damage, demand, cost, expense or liability of whatever kind or
nature, known or unknown, contingent or otherwise, directly or indirectly
arising out of or attributable to the use, generation, storage, release,
threatened release, discharge, disposal, or presence (whether prior to or after
the Effective Date of this Deed of Trust) of Hazardous Substances on, in, under
or about the Real Property (whether by the Borrower, a predecessor in title, any
tenant, or any employees, agents, contractor or subcontractors of any of the
foregoing or any third persons at any time occupying or present on the Real
Property), including: (i) personal injury; (ii) death; (iii) damage to property;
(iv) all consequential damages; (v) the cost of any required or necessary
repair, cleanup or detoxification of the Real Property, including the soil and
ground water thereof, and the preparation and implementation of any closure,
remedial or other required plans; (vi) damage to any natural resources; and
(vii) all reasonable costs and expenses incurred by the Lender or the Trustee in
connection with clauses (i) through (vi), including reasonable attorneys’ and
consultants’ fees; provided, however, that nothing contained in this Section
shall be deemed to preclude the Borrower from seeking indemnification from, or
otherwise proceeding against, any third party including any tenant or
predecessor in title to the Real Property, and further provided that this
indemnification will not extend to matters caused by the Lender's gross
negligence or willful misconduct, or arising from a release of Hazardous
Substances which occurs after the Lender has taken possession of the Real
Property, so long as the Borrower has not caused the release through any act or
omission. The covenants, agreements, and indemnities set forth in this Section
shall be binding upon the Borrower and its heirs, personal representatives,
successors and assigns, and shall survive repayment of the Indebtedness,
foreclosure of the Real Property, and the Borrower’s granting of a deed to the
Real Property in lieu of foreclosure. Payment shall not be a condition precedent
to this indemnity. Said indemnities shall be limited to the actual damages
incurred by the Lender, including all advances or payments paid or agreed to be
paid by the Lender pursuant to its rights to require environmental assessments,
join or participate in any proceedings, cure the borrower’s default or enforce
its remedies prior to and after any judicial or non-judicial foreclosure of this
Deed of Trust or delivery and acceptance of a deed in lieu of foreclosure. Any
costs or expenses incurred by the Lender or the Trustee for which the Borrower
is responsible or for which the Borrower has indemnified the Lender shall be
paid to the Lender on demand, with interest at the Default Rate from the date
incurred by the Lender until paid in full, and shall be secured by this Deed of
Trust. Without the prior written consent of the Lender, the Borrower shall not
enter into any settlement agreement, consent decree, or other compromise in
respect to any claims relating to Hazardous Substances. The Lender agrees that
it shall not unreasonably delay its consideration of any written request for its
consent to any such settlement agreement, consent decree, or other compromise
once all information, reports, studies, audits, and other documentation have
been submitted to the Lender.

23.5

ENVIRONMENTAL AUDITS

If a Default exists, or at any time the Lender has reason to believe that a
release of Hazardous Substances may have occurred or may be likely to occur, the
Lender may require that the Borrower retain, or the Lender may retain directly,
at the sole cost and expense of the Borrower, a licensed geologist, industrial
hygienist or an environmental consultant acceptable to the Lender to conduct an
environmental assessment or audit of the Real Property. In the event that the
Lender makes a reasonable determination of the need for an environmental
assessment or audit, the Lender shall inform the Borrower in writing that such a
determination has been made and, if requested to do so by the Borrower, give the
Borrower a written explanation of that determination before the assessment or
audit is conducted. The Borrower shall afford any person conducting an
environmental assessment or audit access to the Real Property and all materials
reasonably requested, subject to the rights of tenants in possession. The
Borrower shall pay on demand the cost and expenses of any environmental
consultant engaged by the Lender under this Subsection. The Borrower shall, at
the Lender’s request and at the Borrower’s sole cost and expense, take such
investigative and remedial measures determined by the geologist, hygienist or
consultant to be necessary to address any condition discovered by the assessment
or audit so that (i) the Real Property shall be in compliance with all
Environmental Laws, (ii) the condition of the Real Property shall not constitute
any identifiable risk to human health or to the environment, and (iii) the value
of the Real Property shall not be affected by the presence of Hazardous
Substances.

24.

CONCERNING THE TRUSTEE

24.1

NO LIABILITY

The Trustee will not be liable for any error of judgment or act, or be otherwise
responsible or accountable under any circumstances. If the Trustee or anyone
acting by virtue of the Trustee’s powers enters the Real Property, the Trustee
will not be personally liable for debts contracted or for liability or damages
incurred in the management or operation of the Real Property. The Trustee will
have the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by the Trustee or believed
by the Trustee in good faith to be genuine. The Trustee will be entitled to
reimbursement for expenses actually incurred by the Trustee in the performance
of the Trustee’s duties and to reasonable compensation for services rendered,
which, in the event of a nonjudicial foreclosure sale, shall not exceed five
percent (5%) of the gross proceeds of the sale. The Borrower shall, from time to
time, pay compensation due the Trustee under this Deed of Trust and reimburse
the Trustee for and save and hold the Trustee harmless from and against any and
all loss, cost, liability, damage and expense whatsoever incurred by the Trustee
in the performance of the Trustee’s duties.

24.2

RETENTION OF MONEY

All money received by the Trustee must, until used or applied, be held in trust
for the purposes for which it was received, but need not be segregated in any
manner from any other money (except to the extent required by law) and the
Trustee will have no liability for interest on any money received.

24.3

SUCCESSOR TRUSTEES

The Trustee may resign by giving notice of such resignation in writing to the
Lender. If the Trustee dies, resigns or becomes disqualified from acting in the
execution of this Trust or fails or refuses to exercise the same when requested
by the Lender so to do or if for any reason and without cause the Lender prefers
to appoint a substitute trustee to act instead of the original Trustee, or any
prior successor or substitute trustee, the Lender will have full power to
appoint a substitute trustee and, if preferred, several substitute trustees in
succession who shall succeed to all the estates, rights, powers and duties of
the Trustee.

24.4

SUCCESSION INSTRUMENTS

Any new Trustee appointed will, without any further act, deed or conveyance,
become vested with all the estates, properties, rights, powers and trusts of the
Trustee’s predecessor. Upon the written request of the Lender or of any
successor trustee, the former Trustee shall execute and deliver an instrument
transferring to such successor Trustee all the estates, properties, rights,
powers and trusts of the former Trustee, and shall duly assign, transfer and
deliver any of the property and money held by the former Trustee to the
successor Trustee so appointed in the former Trustee’s place.

24.5

PERFORMANCE OF DUTIES BY AGENTS

The Trustee may authorize one or more parties to act on the Trustee’s behalf to
perform the Trustee’s ministerial functions, including, without limitation, the
transmittal and posting of any notices.





 




25.

SECONDARY MARKET

25.1

DISSEMINATION OF INFORMATION

In connection with any transfer of the Loan, the Lender may forward any
documents and information that the Lender now has or acquires in the future
concerning the Loan, including the financial statements of any Obligor,  and
such other information as may be reasonably related to the Obligors, the
Property or the Leases to any:

(i)

transferee or prospective transferee of the Loan;

(ii)

Rating Agency rating the Loan, a Participation, or Securities; or

(iii)

purchaser, transferee, assignee, servicer, participant, investor or prospective
investor in any Securitization, or to any of their advisors.

The Borrower irrevocably waives any and all rights it may have under applicable
Legal Requirements to prohibit such disclosure, including any right of privacy.

25.2

COOPERATION

The Borrower, any guarantor and any Carveout Obligor agree to reasonably
cooperate at no cost to Borrower or Carveout Obligor with the Lender in
connection with any transfer of the Loan or any Participation or Securities. The
Borrower agrees to provide to the Lender or to any persons to whom the Lender
may disseminate such information, at the Lender’s request, financial statements
of Obligors, an estoppel certificate and such other documents as may be
reasonably related to the Obligors, the Property, or the Leases.

25.3

ADDITIONAL FINANCIAL INFORMATION

If a decision is made to include the Loan in a Securitization and the amount of
the Loan would exceed 20% of the amount estimated in good faith to be raised in
the offering, the Borrower agrees to provide, to the extent required by SEC
Regulation S-X Rule 3-14, and to the extent not previously supplied to Lender,
financial statements for the Real Property in respect of the three years prior
to the Securitization. If the amount of the Loan would exceed 10% (but not 20%)
of the amount estimated in good faith to be raised by the offering, the Borrower
agrees to provide such additional property-related financial information as the
Lender may request in order to meet then-applicable SEC rules in connection with
the contemplated manner of the offering.

25.4

RESERVES/ESCROWS

If Participations are granted or Securities issued in connection with the Loan,
all funds held by the Lender in escrow or as reserves in accordance with the
Loan Documents may, at the Lender’s discretion, be deposited in “eligible
accounts” at “eligible institutions” and invested in “permitted investments” as
then defined and required by the Rating Agencies.





 




26.

MISCELLANEOUS

26.1

SUCCESSORS AND ASSIGNS

All of the terms of the Loan Documents shall apply to, be binding upon and inure
to the benefit of the heirs, personal representatives, successors and assigns of
the Obligors, or to the holder of the Note, as the case may be.

26.2

SURVIVAL OF OBLIGATIONS

Each and all of the Obligations shall continue in full force and effect until
the latest of (a) the date the Indebtedness has been paid in full and the
Obligations have been performed and satisfied in full, (b) the last date
permitted by law for bringing any claim or action with respect to which the
Lender may seek payment or indemnification in connection with the Loan
Documents, and (c) the date on which any claim or action for which the Lender
seeks payment or indemnification is fully and finally resolved and, if
applicable, any compromise thereof of judgment or award thereon is paid in full.

26.3

FURTHER ASSURANCES

The Borrower, upon the request of the Lender or the Trustee, shall complete,
execute, acknowledge, deliver and record or file such further instruments and do
such further acts as may be reasonably necessary to carry out more effectively
the purposes of this Deed of Trust, to subject any property intended to be
covered by this Deed of Trust to the liens and security interests it creates, to
place third parties on notice of those liens and security interests, or to
correct any defects which may be found in any Loan Document.

26.4

RIGHT OF INSPECTION

The Lender shall have the right from time to time, upon reasonable advance
notice to the Borrower, to enter onto the Real Property for the purpose of
inspecting and reporting on its physical condition, tenancy and operations.

26.5

EXPENSE INDEMNIFICATION

The Borrower shall pay all filing and recording fees, documentary stamps,
intangible taxes, and all expenses incident to the execution and acknowledgment
of this Deed of Trust, the Note or any of the other Loan Documents, any
supplements, amendments, renewals or extensions of any of them, or any
instrument entered into under Subsection 26.3. The Borrower shall pay or
reimburse the Lender, upon demand, for all costs and expenses, including
appraisal and reappraisal costs of the Property and reasonable attorneys’ and
legal assistants’ fees, which the Lender may incur in connection with
enforcement proceedings under the Note, this Deed of Trust, or any of the other
Loan Documents (including all fees and costs incurred in enforcing or protecting
the Note, this Deed of Trust, or any of the other Loan Documents in any
bankruptcy proceeding), and attorneys’ and legal assistants’ fees incurred by
the Lender in any other suit, action, legal proceeding or dispute of any kind in
which the Lender is made a party or appears as party plaintiff or defendant,
affecting the Indebtedness, the Note, this Deed of Trust, any of the other Loan
Documents, or the Property, or required to protect or sustain the lien of this
Deed of Trust. The Borrower shall be obligated to pay (or to reimburse the
Lender) for such fees, costs and expenses and shall indemnify and hold the
Lender and the Trustee harmless from and against any and all loss, cost,
expense, liability, damage and claims and causes of action, including attorneys’
fees, incurred or accruing by reason of the Borrower’s failure to promptly repay
any such fees, costs and expenses. If any suit or action is brought to enforce
or interpret any of the terms of this Deed of Trust (including any effort to
modify or vacate any automatic stay or injunction, any trial, any appeal, any
petition for review or any bankruptcy proceeding), the Lender shall be entitled
to recover all expenses reasonably incurred in preparation for or during the
suit or action or in connection with any appeal of the related decision, whether
or not taxable as costs. Such expenses include reasonable attorneys’ fees,
witness fees (expert or otherwise), deposition costs, copying charges and other
expenses. Whether or not any court action is involved, all reasonable expenses,
including the costs of searching records, obtaining title reports, appraisals,
environmental assessments, surveying costs, title insurance premiums, trustee
fees, and other reasonable attorneys’ fees, incurred by the Lender that are
necessary at any time in the Lender’s opinion for the protection of its interest
or enforcement of its rights shall become a part of the Indebtedness payable on
demand and shall bear interest from the date of expenditure until repaid at the
interest rate as provided in the Note.

26.6

GENERAL INDEMNIFICATION

The Borrower shall indemnify, defend and hold the Lender harmless against: (i)
any and all claims for brokerage, leasing, finder’s or similar fees which may be
made relating to the Real Property or the Indebtedness and (ii) any and all
liability, obligations, losses, damages, penalties, claims, actions, suits costs
and expenses (including the Lender's reasonable attorneys’ fees, together with
reasonable appellate counsel fees, if any) of whatever kind or nature which may
be asserted against, imposed on or incurred by the Lender in connection with the
Indebtedness, this Deed of Trust, the Real Property or any part thereof, or the
operation, maintenance and/or use thereof, or the exercise by the Lender of any
rights or remedies granted to it under this Deed of Trust or pursuant to
applicable law; provided, however, that nothing herein shall be construed to
obligate the Borrower to indemnify, defend and hold harmless the Lender from and
against any of the foregoing which is imposed on or incurred by the Lender by
reason of the Lender’s willful misconduct or gross negligence.

26.7

RECORDING AND FILING

The Borrower shall cause this Deed of Trust and all amendments, supplements, and
substitutions to be recorded, filed, re-recorded and re-filed in such manner and
in such places as the Lender may reasonably request. The Borrower will pay all
recording filing, re-recording and re-filing taxes, fees and other charges.

26.8

NO WAIVER

No deliberate or unintentional failure by the Lender to require strict
performance by the Borrower of any Obligation shall be deemed a waiver, and the
Lender shall have the right at any time to require strict performance by the
Borrower of any Obligation.





 




26.9

COVENANTS RUNNING WITH THE LAND

All Obligations are intended by the parties to be and shall be construed as
covenants running with the Land.

26.10

SEVERABILITY

The Loan Documents are intended to be performed in accordance with, and only to
the extent permitted by, all applicable Legal Requirements. Any provision of the
Loan Documents that is prohibited or unenforceable in any jurisdiction shall
nevertheless be construed and given effect to the extent possible. The
invalidity or unenforceability of any provision in a particular jurisdiction
shall neither invalidate nor render unenforceable any other provision of the
Loan Documents in that jurisdiction, and shall not affect the validity or
enforceability of that provision in any other jurisdiction. If a provision is
held to be invalid or unenforceable as to a particular person or under a
particular circumstance, it shall nevertheless be presumed valid and enforceable
as to others, or under other circumstances.

26.11

USURY

The parties intend that no provision of the Note or the Loan Documents be
interpreted, construed, applied, or enforced so as to permit or require the
payment or collection of interest in excess of the Maximum Permitted Rate. In
this regard, the Borrower and the Lender each stipulate and agree that it is
their common and overriding intent to contract in strict compliance with
applicable usury laws. Accordingly, none of the terms of this Deed of Trust, the
Note or any of the other Loan Documents shall ever be construed to create a
contract to pay, as consideration for the use, forbearance or detention of
money, interest at a rate in excess of the Maximum Permitted Rate, and the
Borrower shall never be liable for interest in excess of the Maximum Permitted
Rate. Therefore, (a) in the event that the Indebtedness and Obligations are
prepaid or the maturity of the Indebtedness and Obligations is accelerated by
reason of an election by the Lender, unearned interest shall be canceled and, if
theretofore paid, shall either be refunded to the Borrower or credited on the
Indebtedness, as the Lender may elect; (b) the aggregate of all interest and
other charges constituting interest under applicable laws and contracted for,
chargeable or receivable under the Note and the other Loan Documents or
otherwise in connection with the transaction contemplated thereby shall never
exceed the maximum amount of interest, nor produce a rate in excess of the
Maximum Permitted Rate; and (c) if any excess interest is provided for or
received, it shall be deemed a mistake, and the same shall, at the option of the
Lender, either be refunded to the Borrower or credited on the unpaid principal
amount (if any), and the Indebtedness shall be automatically reformed so as to
permit only the collection of the interest at the Maximum Permitted Rate.
Furthermore, if any provision of the Note or any of the other Loan Documents is
interpreted, construed, applied, or enforced, in such a manner as to provide for
interest in excess of the Maximum Permitted Rate, then the parties intend that
such provision automatically shall be deemed reformed retroactively so as to
require payment only of interest at the Maximum Permitted Rate. If, for any
reason whatsoever, interest paid or received during the full term of the
applicable Indebtedness produces a rate which exceeds the Maximum Permitted
Rate, then the amount of such excess shall be deemed credited retroactively in
reduction of the then outstanding principal amount of the Indebtedness, together
with interest at such Maximum Permitted Rate. The Lender shall credit against
the principal of such Indebtedness (or, if such Indebtedness shall have been
paid in full, shall refund to the payor of such interest) such portion of said
interest as shall be necessary to cause the interest paid to produce a rate
equal to the Maximum Permitted Rate. All sums paid or agreed to be paid to the
Lender for the use, forbearance or detention of money shall, to the extent
permitted by applicable law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the applicable Indebtedness, so that the
interest rate is uniform throughout the full term of such Indebtedness. In
connection with all calculations to determine the Maximum Permitted Rate, the
parties intend that all charges be excluded to the extent they are properly
excludable under applicable usury laws, as they from time to time are determined
to apply to this transaction. The provisions of this Section shall control all
agreements, whether now or hereafter existing and whether written or oral,
between the Borrower and the Lender.

26.12

ENTIRE AGREEMENT

The Loan Documents contain the entire agreements between the parties relating to
the financing of the Real Property, and all prior agreements which are not
contained in the Loan Documents and the unsecured Environmental Indemnity
Agreement, are terminated. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties. The Loan Documents may be
amended, revised, waived, discharged, released or terminated only by a written
instrument or instruments executed by the party against whom enforcement of the
amendment, revision, waiver, discharge, release or termination is asserted. Any
alleged amendment, revision, waiver, discharge, release or termination that is
not so documented shall be null and void.

26.13

NOTICES

In order for any demand, consent, approval or other communication to be
effective under the terms of this Deed of Trust, “Notice” must be provided under
the terms of this Subsection. All Notices must be in writing. Notices may be (a)
delivered by hand, (b) transmitted by facsimile (with a duplicate copy sent by
first class mail, postage prepaid), (c) sent by certified or registered mail,
postage prepaid, return receipt requested, or (d) sent by reputable overnight
courier service, delivery charges prepaid. Notices shall be addressed as set
forth below:

If to the Lender:

Transamerica Occidental Life Insurance Company
c/o AEGON USA Realty Advisors, Inc.
4333 Edgewood Road, N.E.
Cedar Rapids, Iowa 52499-5443
Attn:  Mortgage Loan Department
Reference:  Loan #90053
Fax Number: (319) 355-2277





 




If to the Borrower:

Consolidated Capital Growth Fund
4582 South Ulster Parkway, Suite 1100
Denver, Colorado 80237
Fax Number: (720) 200-6882

If to the Trustee:

John P. Machen

DLA Piper US LLP

6225 Smith Avenue, Baltimore, MD 21209
Fax Number:  (410) 580-4444

Notices delivered by hand or by overnight courier shall be deemed given when
actually received or when refused by their intended recipient. Notices sent by
facsimile will be deemed delivered when a legible copy has been received
(provided receipt has been verified by telephone confirmation or one of the
other permitted means of giving Notices under this Subsection). Mailed Notices
shall be deemed given on the date of the first attempted delivery (whether or
not actually received). Either the Lender or the Borrower may change its address
for Notice by giving at least fifteen (15) Business Days’ prior Notice of such
change to the other party.

26.14

COUNTERPARTS

This Deed of Trust may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute but one
instrument.

26.15

CHOICE OF LAW

This Deed of Trust shall be interpreted, construed, applied, and enforced
according to, and will be governed by, the laws of North Carolina, without
regard to any choice of law principle which, but for this provision, would
require the application of the law of another jurisdiction and regardless of
where executed or delivered, where payable or paid, where any cause of action
accrues in connection with this transaction, where any action or other
proceeding involving the Loan is instituted, or whether the laws of North
Carolina otherwise would apply the laws of another jurisdiction.

26.16

FORUM SELECTION

The Borrower agrees that the sole and exclusive forum for the determination of
any action relating to the validity and enforceability of the Note, this Deed of
Trust and the other Loan Documents, and any other instruments securing the Note
shall be either in an appropriate court of the State of North Carolina or the
applicable United States District Court.

26.17

SOLE BENEFIT

This Deed of Trust and the other Loan Documents have been executed for the sole
benefit of the Borrower and the Lender and the successors and assigns of the
Lender. No other party shall have rights thereunder or be entitled to assume
that the parties thereto will insist upon strict performance of their mutual
obligations hereunder, any of which may be waived from time to time. The
Borrower shall have no right to assign any of its rights under the Loan
Documents to any party whatsoever, except in connection with a Permitted
Transfer.

26.18

RELEASE OF CLAIMS

The Borrower hereby RELEASES, DISCHARGES and ACQUITS forever the Lender and the
Trustee and their officers, directors, trustees, agents, employees and counsel
(in each case, past, present or future) from any and all Claims existing as of
the Effective Date (or the date of actual execution hereof by the Borrower, if
later). As used herein, the term “Claim” shall mean any and all liabilities,
claims, defenses, demands, actions, causes of action, judgments, deficiencies,
interest, liens, costs or expenses (including court costs, penalties, attorneys’
fees and disbursements, and amounts paid in settlement) of any kind and
character whatsoever, including claims for usury, breach of contract, breach of
commitment, negligent misrepresentation or failure to act in good faith, in each
case whether now known or unknown, suspected or unsuspected, asserted or
unasserted or primary or contingent, and whether arising out of written
documents, unwritten undertakings, course of conduct, tort, violations of laws
or regulations or otherwise.

26.19

NO PARTNERSHIP

Nothing contained in the Loan Documents is intended to create any partnership,
joint venture or association between the Borrower and the Lender, or in any way
make the Lender a co-principal with the Borrower with reference to the Property.

26.20

PAYOFF PROCEDURES

If the Borrower pays or causes to be paid to the Lender all of the Indebtedness,
then the Trustee’s interest in the Real Property shall cease, and upon receipt
by the Lender of such payment, the Lender shall either (a) release this Deed of
Trust or (b) assign the Loan Documents and endorse the Note (in either case
without recourse or warranty of any kind) to a takeout lender, upon payment (in
the latter case) of an administrative fee of $750.

26.21

FUTURE ADVANCES

This Deed of Trust secures (a) all present and future loan disbursements made by
the Lender under the Note, and (b) all other sums from time to time owing to the
Lender under the Loan Documents. The amount of the present disbursement secured
hereby is $15,700,000, and the maximum principal amount which may be secured
hereby at any one time is $31,400,000. The time period within which such future
disbursements are to be made is the period between the date of this Deed of
Trust and the date which is three (3) years from the date of this Deed of Trust.
Disbursements secured hereby shall not be required to be evidenced by a “written
instrument or notation” as described in Section 45-68 (2) of the North Carolina
General Statutes, it being the intent of the parties that the requirements of
Section 45-68 (2) for a “written instrument or notation” for each advance shall
not be applicable to disbursements made under the Deed of Trust and Note.





 




26.22

INTERPRETATION

(a)

Headings and General Application

The section, subsection, paragraph and subparagraph headings of this Deed of
Trust are provided for convenience of reference only and shall in no way affect,
modify or define, or be used in construing, the text of the sections,
subsections, paragraphs or subparagraphs. If the text requires, words used in
the singular shall be read as including the plural, and pronouns of any gender
shall include all genders.

(b)

Sole Discretion

The Lender may take any action or decide any matter under the terms of this Deed
of Trust or of any other Loan Document (including any consent, approval,
acceptance, option, election or authorization) in its sole and absolute
discretion, for any reason or for no reason, unless the related Loan Document
contains specific language to the contrary. Any approval or consent that the
Lender might withhold may be conditioned in any way.

(c)

Result of Negotiations

This Deed of Trust results from negotiations between the Borrower and the Lender
and from their mutual efforts. Therefore, it shall be so construed, and not as
though it had been prepared solely by the Lender.

(d)

Reference to Particulars

The scope of a general statement made in this Deed of Trust or in any other Loan
Document shall not be construed as having been reduced through the inclusion of
references to particular items that would be included within the statement’s
scope. Therefore, unless the relevant provision of a Loan Document contains
specific language to the contrary, the term “include” shall mean “include, but
shall not be limited to” and the term “including” shall mean “including, without
limitation.”

26.23

JOINT AND SEVERAL LIABILITY

If there is more than one individual or entity executing this Deed of Trust as
the Borrower, liability of such individuals and entities under this Deed of
Trust shall be joint and several.

26.24

TIME OF ESSENCE

Time is of the essence of each and every covenant, condition and provision of
this Deed of Trust to be performed by the Borrower.

26.25

RENEWAL, EXTENSION, MODIFICATION AND WAIVER

The Lender, at its option, may at any time renew or extend this Deed of Trust,
the Note or any other Loan Document with the Borrower’s consent. The Lender may
enter into a modification of any Loan Document or of the Environmental Indemnity
Agreement without the consent of any person not a party to the document being
modified. The Lender may waive any covenant or condition of any Loan Document or
of the Environmental Indemnity Agreement, in whole or in part, at the request of
any person then having an interest in the Property or in any way liable for any
part of the Indebtedness. The Lender may take, release, or resort to any
security for the Note and the Obligations and may release any party primarily or
secondarily liable on any Loan Document or on the Environmental Indemnity
Agreement, all without affecting any liability not expressly released in writing
by the Lender.

26.26

CUMULATIVE REMEDIES

Every right and remedy provided in this Deed of Trust shall be cumulative of
every other right or remedy of the Lender, whether conferred by law or by grant
or contract, and may be enforced concurrently with any such right or remedy. The
acceptance of the performance of any obligation to cure any Default shall not be
construed as a waiver of any rights with respect to any other past, present or
future Default. No waiver in a particular instance of the requirement that any
Obligation be performed shall be construed as a waiver with respect to any other
Obligation or instance.

26.27

NO OBLIGATION TO MARSHAL ASSETS

No holder of any deed of trust, security interest or other encumbrance affecting
all or any portion of the Real Property, which encumbrance is inferior to the
title and security interest of this Deed of Trust, shall have any right to
require the Lender to marshal assets.

26.28

TRANSFER OF OWNERSHIP

The Lender may, without notice to the Borrower, deal with any person in whom
ownership of any part of the Real Property has vested, without in any way
vitiating or discharging the Borrower from liability for any of the Obligations.








 




IN WITNESS WHEREOF, the Borrower has caused this Deed of Trust to be duly
executed as of the Effective Date.




WITNESS:

CONSOLIDATED CAPITAL GROWTH FUND, a

California limited partnership

/s/John Nicholson

By: CONCAP EQUITIES, INC., a Delaware

corporation, its managing general partner

WITNESS:

/s/Jeff Ogden

By: /s/Patti K. Fielding

Name: Patti K. Fielding

Title: Executive Vice President and Treasurer








 


